UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Item 1: Schedule of Investments Vanguard Institutional Total Stock Market Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.5%) 1 Basic Materials (2.4%) Dow Chemical Co. 2,052,356 104,383 EI du Pont de Nemours & Co. 1,601,456 101,404 Praxair Inc. 523,626 59,929 PPG Industries Inc. 491,145 54,758 Ecolab Inc. 488,314 54,457 LyondellBasell Industries NV Class A 635,278 54,367 Air Products & Chemicals Inc. 356,584 51,366 International Paper Co. 756,899 31,063 Nucor Corp. 587,238 27,776 Newmont Mining Corp. 972,217 25,842 Alcoa Inc. 2,416,786 23,153 Freeport-McMoRan Inc. 2,123,512 21,957 Eastman Chemical Co. 258,116 18,644 Celanese Corp. Class A 270,375 17,710 Mosaic Co. 645,332 17,424 Airgas Inc. 119,778 16,965 International Flavors & Fragrances Inc. 147,456 16,776 CF Industries Holdings Inc. 428,291 13,423 Ashland Inc. 121,812 13,394 Albemarle Corp. 206,283 13,188 Avery Dennison Corp. 166,039 11,973 RPM International Inc. 243,469 11,523 FMC Corp. 244,640 9,876 Steel Dynamics Inc. 421,424 9,486 * WR Grace & Co. 129,373 9,209 Reliance Steel & Aluminum Co. 124,631 8,623 * Axalta Coating Systems Ltd. 261,409 7,633 NewMarket Corp. 18,686 7,405 Royal Gold Inc. 119,761 6,143 Sensient Technologies Corp. 82,876 5,259 Olin Corp. 302,415 5,253 Huntsman Corp. 382,700 5,090 Cabot Corp. 103,389 4,997 PolyOne Corp. 158,187 4,785 ^ CONSOL Energy Inc. 421,018 4,753 Domtar Corp. 115,075 4,661 Compass Minerals International Inc. 61,706 4,372 United States Steel Corp. 267,925 4,300 HB Fuller Co. 92,987 3,947 Minerals Technologies Inc. 63,935 3,635 Commercial Metals Co. 213,342 3,620 Balchem Corp. 57,654 3,576 Kaiser Aluminum Corp. 39,529 3,342 Westlake Chemical Corp. 71,909 3,329 Allegheny Technologies Inc. 199,994 3,260 * Chemtura Corp. 123,100 3,250 * Stillwater Mining Co. 301,837 3,215 Carpenter Technology Corp. 89,553 3,065 Worthington Industries Inc. 81,940 2,920 Axiall Corp. 129,009 2,818 Hecla Mining Co. 984,938 2,738 Ferroglobe plc 295,001 2,599 * GCP Applied Technologies Inc. 128,085 2,554 * Coeur Mining Inc. 438,138 2,462 Neenah Paper Inc. 38,588 2,457 * Cambrex Corp. 55,658 2,449 US Silica Holdings Inc. 101,625 2,309 Chemours Co. 325,784 2,280 KapStone Paper and Packaging Corp. 155,877 2,159 * Clearwater Paper Corp. 44,391 2,153 * AK Steel Holding Corp. 502,853 2,077 Quaker Chemical Corp. 22,663 1,923 Aceto Corp. 78,167 1,842 Innospec Inc. 42,461 1,841 *,^ Platform Specialty Products Corp. 209,901 1,805 *,^ Cliffs Natural Resources Inc. 566,732 1,700 Calgon Carbon Corp. 118,992 1,668 PH Glatfelter Co. 79,381 1,646 Innophos Holdings Inc. 48,300 1,493 SunCoke Energy Inc. 225,163 1,464 * Century Aluminum Co. 195,077 1,375 Stepan Co. 23,867 1,320 Haynes International Inc. 34,559 1,261 * Kraton Performance Polymers Inc. 71,428 1,236 * Ferro Corp. 103,533 1,229 * American Vanguard Corp. 73,725 1,163 Deltic Timber Corp. 17,319 1,042 A Schulman Inc. 34,636 943 *,^ Westmoreland Coal Co. 129,400 933 Chase Corp. 16,707 879 * Resolute Forest Products Inc. 152,734 842 * Koppers Holdings Inc. 34,530 776 Ampco-Pittsburgh Corp. 53,273 741 Hawkins Inc. 19,723 712 Tronox Ltd. Class A 110,168 704 * Veritiv Corp. 18,012 671 Tredegar Corp. 39,945 628 * Univar Inc. 32,840 564 ^ Hallador Energy Co. 119,982 548 * Fairmount Santrol Holdings Inc. 202,572 508 KMG Chemicals Inc. 19,032 439 * OMNOVA Solutions Inc. 78,397 436 *,^ Peabody Energy Corp. 183,462 426 Olympic Steel Inc. 23,427 406 * LSB Industries Inc. 26,149 333 Kronos Worldwide Inc. 56,434 323 FutureFuel Corp. 23,329 275 * Cloud Peak Energy Inc. 133,404 260 * CSW Industrials Inc. 8,115 256 * Real Industry Inc. 22,749 198 * Senomyx Inc. 66,934 174 * Codexis Inc. 54,399 169 Friedman Industries Inc. 30,651 166 * General Moly Inc. 384,371 131 Gold Resource Corp. 55,720 130 * Ryerson Holding Corp. 22,286 124 * Handy & Harman Ltd. 4,280 117 * Golden Minerals Co. 243,316 109 * Universal Stainless & Alloy Products Inc. 10,736 109 *,^ Uranium Energy Corp. 110,492 83 * Ikonics Corp. 3,253 38 * Solitario Exploration & Royalty Corp. 56,237 26 United-Guardian Inc. 950 20 * AgroFresh Solutions Inc. 3,000 19 * Northern Technologies International Corp. 1,269 16 *,^ Pershing Gold Corp. 4,000 16 Synalloy Corp. 1,703 13 * Comstock Mining Inc. 21,959 8 * NL Industries Inc. 2,169 5 * TOR Minerals International Inc. 682 2 Rentech Inc. 200 — Consumer Goods (10.6%) Procter & Gamble Co. 4,971,104 409,172 Coca-Cola Co. 7,162,079 332,249 Philip Morris International Inc. 2,847,763 279,394 PepsiCo Inc. 2,656,730 272,262 Altria Group Inc. 3,598,844 225,504 NIKE Inc. Class B 2,481,226 152,521 Colgate-Palmolive Co. 1,640,942 115,933 Mondelez International Inc. Class A 2,739,522 109,910 Ford Motor Co. 7,162,354 96,692 Kimberly-Clark Corp. 663,079 89,191 Kraft Heinz Co. 1,114,663 87,568 General Motors Co. 2,554,728 80,295 Reynolds American Inc. 1,573,325 79,154 Monsanto Co. 809,060 70,987 General Mills Inc. 1,090,259 69,068 Johnson Controls Inc. 1,190,884 46,409 Constellation Brands Inc. Class A 307,018 46,387 *,^ Tesla Motors Inc. 181,961 41,809 VF Corp. 626,636 40,581 Archer-Daniels-Midland Co. 1,091,633 39,637 Estee Lauder Cos. Inc. Class A 407,694 38,450 Delphi Automotive plc 511,396 38,365 * Monster Beverage Corp. 281,440 37,538 Tyson Foods Inc. Class A 539,772 35,981 * Electronic Arts Inc. 540,138 35,708 ConAgra Foods Inc. 797,969 35,605 Kellogg Co. 452,981 34,676 Activision Blizzard Inc. 1,007,469 34,093 Dr Pepper Snapple Group Inc. 344,934 30,844 Molson Coors Brewing Co. Class B 318,462 30,630 Clorox Co. 238,016 30,004 Stanley Black & Decker Inc. 280,081 29,467 Mead Johnson Nutrition Co. 342,551 29,107 * Under Armour Inc. Class A 333,938 28,328 JM Smucker Co. 208,896 27,123 Genuine Parts Co. 263,204 26,152 Whirlpool Corp. 142,800 25,753 Hershey Co. 258,261 23,783 Campbell Soup Co. 370,411 23,628 * Jarden Corp. 384,585 22,671 Church & Dwight Co. Inc. 239,465 22,074 * Mohawk Industries Inc. 115,444 22,038 Newell Rubbermaid Inc. 490,746 21,735 McCormick & Co. Inc. 212,129 21,103 Mattel Inc. 624,717 21,003 Hormel Foods Corp. 485,491 20,993 Coach Inc. 510,249 20,456 Hanesbrands Inc. 719,579 20,393 DR Horton Inc. 645,680 19,519 Coca-Cola Enterprises Inc. 375,945 19,075 * Michael Kors Holdings Ltd. 318,842 18,161 Harley-Davidson Inc. 349,838 17,957 Brown-Forman Corp. Class B 171,794 16,917 Snap-on Inc. 106,793 16,765 Hasbro Inc. 206,413 16,534 Goodyear Tire & Rubber Co. 490,358 16,172 * LKQ Corp. 506,375 16,169 BorgWarner Inc. 408,666 15,693 Lennar Corp. Class A 323,803 15,659 Lear Corp. 137,271 15,260 PVH Corp. 150,975 14,956 Bunge Ltd. 259,823 14,724 Ingredion Inc. 132,075 14,104 * WhiteWave Foods Co. Class A 323,938 13,165 * lululemon athletica Inc. 179,381 12,146 * NVR Inc. 6,777 11,740 Harman International Industries Inc. 130,837 11,650 Leggett & Platt Inc. 236,594 11,451 * Middleby Corp. 105,439 11,258 Polaris Industries Inc. 113,565 11,184 PulteGroup Inc. 574,913 10,757 * WABCO Holdings Inc. 99,712 10,661 Ralph Lauren Corp. Class A 107,556 10,353 Leucadia National Corp. 596,846 9,651 Pinnacle Foods Inc. 213,456 9,537 Carter's Inc. 90,453 9,532 * Edgewell Personal Care Co. 113,936 9,175 * TreeHouse Foods Inc. 103,419 8,972 * Toll Brothers Inc. 290,084 8,560 Gentex Corp. 534,150 8,381 Brunswick Corp. 166,683 7,997 *,^ Herbalife Ltd. 127,398 7,843 * Post Holdings Inc. 113,675 7,817 * Hain Celestial Group Inc. 188,552 7,714 * Skechers U.S.A. Inc. Class A 237,956 7,246 Pool Corp. 74,023 6,495 Scotts Miracle-Gro Co. Class A 84,426 6,144 Flowers Foods Inc. 330,652 6,104 * Kate Spade & Co. 233,931 5,970 Visteon Corp. 74,699 5,945 * Vista Outdoor Inc. 114,109 5,923 * Tempur Sealy International Inc. 97,166 5,907 * Take-Two Interactive Software Inc. 147,491 5,556 Thor Industries Inc. 86,392 5,509 * Helen of Troy Ltd. 51,997 5,392 * Tenneco Inc. 100,458 5,175 CalAtlantic Group Inc. 144,026 4,813 Spectrum Brands Holdings Inc. 43,460 4,749 Energizer Holdings Inc. 114,340 4,632 Tupperware Brands Corp. 78,507 4,552 Snyder's-Lance Inc. 131,491 4,139 * Darling Ingredients Inc. 303,225 3,993 Dana Holding Corp. 280,353 3,950 B&G Foods Inc. 113,187 3,940 Lancaster Colony Corp. 35,083 3,879 Avon Products Inc. 799,816 3,847 * Steven Madden Ltd. 103,427 3,831 Nu Skin Enterprises Inc. Class A 100,077 3,828 Cooper Tire & Rubber Co. 102,661 3,800 * G-III Apparel Group Ltd. 74,821 3,658 Vector Group Ltd. 156,460 3,574 Herman Miller Inc. 109,646 3,387 * Deckers Outdoor Corp. 55,988 3,354 Drew Industries Inc. 51,830 3,341 * Fossil Group Inc. 74,763 3,321 * Manitowoc Foodservice Inc. 225,054 3,317 * Dorman Products Inc. 60,741 3,305 Wolverine World Wide Inc. 178,718 3,292 HNI Corp. 81,305 3,185 * Zynga Inc. Class A 1,387,626 3,164 * TRI Pointe Group Inc. 267,554 3,152 Sanderson Farms Inc. 34,729 3,132 * Boston Beer Co. Inc. Class A 16,651 3,082 Columbia Sportswear Co. 51,207 3,077 *,^ Pilgrim's Pride Corp. 116,831 2,967 J&J Snack Foods Corp. 27,349 2,961 Dean Foods Co. 167,982 2,909 * Tumi Holdings Inc. 104,932 2,814 La-Z-Boy Inc. 105,239 2,814 * Gentherm Inc. 66,610 2,770 Fresh Del Monte Produce Inc. 64,745 2,724 WD-40 Co. 25,125 2,714 ^ Cal-Maine Foods Inc. 51,970 2,698 ^ KB Home 188,500 2,692 * Meritage Homes Corp. 72,012 2,626 * ACCO Brands Corp. 292,298 2,625 Universal Corp. 46,179 2,623 ^ Coty Inc. Class A 92,910 2,586 Interface Inc. Class A 139,391 2,584 * iRobot Corp. 72,305 2,552 Briggs & Stratton Corp. 106,543 2,548 Ethan Allen Interiors Inc. 70,728 2,251 Steelcase Inc. Class A 145,940 2,177 * TiVo Inc. 228,931 2,177 * Cavco Industries Inc. 22,928 2,143 Knoll Inc. 93,946 2,034 * American Axle & Manufacturing Holdings Inc. 127,227 1,958 MDC Holdings Inc. 77,940 1,953 Coca-Cola Bottling Co. Consolidated 12,148 1,941 Andersons Inc. 60,141 1,889 * Motorcar Parts of America Inc. 49,144 1,866 * Select Comfort Corp. 96,095 1,863 John B Sanfilippo & Son Inc. 26,313 1,818 Schweitzer-Mauduit International Inc. 57,013 1,795 * Central Garden & Pet Co. Class A 106,398 1,733 Nutrisystem Inc. 80,697 1,684 * Nautilus Inc. 87,152 1,684 *,^ Fitbit Inc. Class A 110,118 1,668 Oxford Industries Inc. 24,570 1,652 * Crocs Inc. 170,452 1,640 Standard Motor Products Inc. 45,859 1,589 Inter Parfums Inc. 50,740 1,568 * USANA Health Sciences Inc. 12,767 1,550 *,^ Wayfair Inc. 35,126 1,518 Movado Group Inc. 54,548 1,502 Callaway Golf Co. 150,875 1,376 Calavo Growers Inc. 24,089 1,374 * Cooper-Standard Holding Inc. 19,093 1,372 Bassett Furniture Industries Inc. 43,036 1,371 Medifast Inc. 42,023 1,269 * Unifi Inc. 55,140 1,263 * Seaboard Corp. 410 1,231 Tootsie Roll Industries Inc. 34,816 1,216 Winnebago Industries Inc. 49,897 1,120 * Universal Electronics Inc. 17,849 1,106 * Modine Manufacturing Co. 98,407 1,083 *,^ Blue Buffalo Pet Products Inc. 41,810 1,073 * Blount International Inc. 103,636 1,034 *,^ GoPro Inc. Class A 86,241 1,031 * Beazer Homes USA Inc. 113,139 987 *,^ Jamba Inc. 78,590 971 * Central Garden & Pet Co. 58,888 962 Lennar Corp. Class B 24,672 955 Flexsteel Industries Inc. 21,193 926 * DTS Inc. 42,277 921 Culp Inc. 33,808 886 Superior Industries International Inc. 39,758 878 * Farmer Brothers Co. 31,437 876 * Federal-Mogul Holdings Corp. 85,433 844 * Iconix Brand Group Inc. 104,676 843 * Perry Ellis International Inc. 44,685 823 * Cherokee Inc. 45,991 818 * Revlon Inc. Class A 21,604 787 * Vera Bradley Inc. 36,562 744 * National Beverage Corp. 16,899 715 * M/I Homes Inc. 35,860 669 *,^ Elizabeth Arden Inc. 79,688 653 Hooker Furniture Corp. 19,289 634 Arctic Cat Inc. 37,179 625 * Taylor Morrison Home Corp. Class A 42,772 604 * Omega Protein Corp. 35,618 603 Kimball International Inc. Class B 53,064 602 *,^ Glu Mobile Inc. 213,571 602 * Stoneridge Inc. 37,471 546 Libbey Inc. 27,412 510 Alico Inc. 18,161 501 * Eastman Kodak Co. 43,352 470 Tower International Inc. 16,150 439 *,^ JAKKS Pacific Inc. 57,538 428 Alliance One International Inc. 24,257 426 National Presto Industries Inc. 4,899 410 * Primo Water Corp. 40,617 410 Phibro Animal Health Corp. Class A 14,600 395 * Fuel Systems Solutions Inc. 60,361 334 Weyco Group Inc. 12,387 330 Strattec Security Corp. 5,741 329 Marine Products Corp. 43,390 329 * ZAGG Inc. 33,148 299 * Core Molding Technologies Inc. 22,260 278 * Sequential Brands Group Inc. 39,641 253 MGP Ingredients Inc. 10,002 242 * Lifevantage Corp. 24,901 227 * Lifeway Foods Inc. 20,817 225 * Dixie Group Inc. 49,812 210 Oil-Dri Corp. of America 5,275 178 Lifetime Brands Inc. 11,235 169 * Nutraceutical International Corp. 6,763 165 * Natural Alternatives International Inc. 12,166 165 Escalade Inc. 13,847 163 * Mannatech Inc. 7,199 161 * Shiloh Industries Inc. 28,486 146 * Hovnanian Enterprises Inc. Class A 91,200 142 Limoneira Co. 9,066 138 Orchids Paper Products Co. 4,683 129 * Black Diamond Inc. 27,241 123 LS Starrett Co. Class A 11,175 116 * S&W Seed Co. 27,184 114 Johnson Outdoors Inc. Class A 5,006 111 * Coffee Holding Co. Inc. 27,694 108 * Inventure Foods Inc. 18,959 107 * Delta Apparel Inc. 5,153 99 * Female Health Co. 52,315 98 Nature's Sunshine Products Inc. 10,016 96 * LGI Homes Inc. 3,855 93 * William Lyon Homes Class A 6,000 87 * Craft Brew Alliance Inc. 10,411 86 Rocky Brands Inc. 6,414 82 * Skullcandy Inc. 21,313 76 * Seneca Foods Corp. Class A 1,806 63 * Malibu Boats Inc. Class A 3,100 51 Superior Uniform Group Inc. 2,555 45 * WCI Communities Inc. 2,407 45 * US Auto Parts Network Inc. 16,787 43 * CCA Industries Inc. 12,279 43 * Stanley Furniture Co. Inc. 15,291 40 * LeapFrog Enterprises Inc. 40,613 40 Crown Crafts Inc. 4,278 40 * Summer Infant Inc. 22,600 40 * Amplify Snack Brands Inc. 2,273 33 * Emerson Radio Corp. 37,808 32 * Clean Diesel Technologies Inc. 39,010 28 * Lakeland Industries Inc. 1,900 23 Acme United Corp. 1,375 22 * Freshpet Inc. 3,032 22 * Skyline Corp. 2,012 19 * Vuzix Corp. 3,300 18 * MCBC Holdings Inc. 1,211 17 * Century Communities Inc. 789 13 Compx International Inc. 1,065 11 * Willamette Valley Vineyards Inc. 1,400 10 *,^ DS Healthcare Group Inc. 11,481 9 Titan International Inc. 1,144 6 * Crystal Rock Holdings Inc. 7,780 6 * Cyanotech Corp. 997 5 Golden Enterprises Inc. 755 4 Consumer Services (14.0%) * Amazon.com Inc. 692,345 411,004 Home Depot Inc. 2,330,448 310,952 Comcast Corp. Class A 4,471,923 273,145 Walt Disney Co. 2,699,027 268,040 CVS Health Corp. 2,019,131 209,444 McDonald's Corp. 1,657,277 208,287 Wal-Mart Stores Inc. 2,942,664 201,543 Starbucks Corp. 2,580,996 154,085 Walgreens Boots Alliance Inc. 1,586,288 133,629 Lowe's Cos. Inc. 1,681,999 127,411 Costco Wholesale Corp. 808,018 127,327 * Priceline Group Inc. 91,208 117,563 Time Warner Cable Inc. 520,667 106,539 Time Warner Inc. 1,379,048 100,050 Target Corp. 1,131,857 93,129 TJX Cos. Inc. 1,168,629 91,562 * Netflix Inc. 747,172 76,383 Twenty-First Century Fox Inc. Class A 2,738,164 76,340 Delta Air Lines Inc. 1,434,620 69,837 McKesson Corp. 420,210 66,078 Kroger Co. 1,701,205 65,071 Yum! Brands Inc. 713,337 58,387 Southwest Airlines Co. 1,172,268 52,518 * eBay Inc. 2,080,624 49,644 Cardinal Health Inc. 605,094 49,587 * O'Reilly Automotive Inc. 172,159 47,113 American Airlines Group Inc. 1,107,908 45,435 * AutoZone Inc. 55,601 44,297 Sysco Corp. 933,528 43,624 Ross Stores Inc. 744,316 43,096 CBS Corp. Class B 748,867 41,255 Dollar General Corp. 481,053 41,178 Carnival Corp. 758,906 40,047 L Brands Inc. 451,971 39,688 * United Continental Holdings Inc. 660,429 39,533 Las Vegas Sands Corp. 731,126 37,785 Omnicom Group Inc. 442,322 36,814 * Dollar Tree Inc. 409,798 33,792 Nielsen Holdings plc 631,580 33,259 AmerisourceBergen Corp. Class A 358,667 31,043 *,^ Charter Communications Inc. Class A 134,307 27,188 Royal Caribbean Cruises Ltd. 321,415 26,404 * Chipotle Mexican Grill Inc. Class A 55,223 26,008 Starwood Hotels & Resorts Worldwide Inc. 310,121 25,873 Viacom Inc. Class B 622,858 25,712 Macy's Inc. 577,558 25,465 Expedia Inc. 227,950 24,578 Hilton Worldwide Holdings Inc. 997,805 22,471 Tractor Supply Co. 245,293 22,189 ^ Marriott International Inc. Class A 304,772 21,694 * Ulta Salon Cosmetics & Fragrance Inc. 111,266 21,557 * Liberty Interactive Corp. QVC Group Class A 816,117 20,607 Advance Auto Parts Inc. 127,909 20,509 Whole Foods Market Inc. 622,284 19,359 Alaska Air Group Inc. 230,330 18,892 * CarMax Inc. 369,517 18,882 * DISH Network Corp. Class A 394,251 18,238 Signet Jewelers Ltd. 146,137 18,125 * MGM Resorts International 828,184 17,756 Best Buy Co. Inc. 534,026 17,324 Interpublic Group of Cos. Inc. 740,970 17,005 Kohl's Corp. 354,647 16,530 Foot Locker Inc. 254,079 16,388 * Norwegian Cruise Line Holdings Ltd. 293,039 16,202 Wyndham Worldwide Corp. 211,707 16,181 * Rite Aid Corp. 1,922,478 15,668 * IHS Inc. Class A 124,698 15,483 * Sirius XM Holdings Inc. 3,801,816 15,017 Tiffany & Co. 200,292 14,697 * Bed Bath & Beyond Inc. 289,946 14,393 Darden Restaurants Inc. 212,155 14,066 Aramark 421,202 13,950 ^ Wynn Resorts Ltd. 149,298 13,949 * TripAdvisor Inc. 206,876 13,757 * Liberty Media Corp. 345,542 13,162 Staples Inc. 1,183,040 13,049 Cablevision Systems Corp. Class A 388,415 12,818 ^ Nordstrom Inc. 222,435 12,726 * JetBlue Airways Corp. 588,502 12,429 Domino's Pizza Inc. 91,298 12,039 Gap Inc. 409,217 12,031 * Discovery Communications Inc. 440,515 11,894 H&R Block Inc. 448,641 11,853 News Corp. Class A 914,042 11,672 Sabre Corp. 379,927 10,987 FactSet Research Systems Inc. 71,788 10,878 Scripps Networks Interactive Inc. Class A 147,400 9,655 KAR Auction Services Inc. 251,722 9,601 TEGNA Inc. 405,660 9,517 * ServiceMaster Global Holdings Inc. 248,207 9,352 * Sally Beauty Holdings Inc. 278,025 9,002 Vail Resorts Inc. 66,918 8,947 * Panera Bread Co. Class A 43,390 8,888 Service Corp. International 340,498 8,403 Williams-Sonoma Inc. 149,359 8,176 Casey's General Stores Inc. 71,471 8,099 * VCA Inc. 140,302 8,094 *,^ Copart Inc. 197,923 8,069 Dunkin' Brands Group Inc. 169,612 8,001 * Discovery Communications Inc. Class A 275,949 7,900 * Burlington Stores Inc. 139,033 7,819 * Sprouts Farmers Market Inc. 267,230 7,760 Six Flags Entertainment Corp. 138,860 7,705 Dick's Sporting Goods Inc. 164,729 7,701 * Hertz Global Holdings Inc. 692,573 7,293 * AMC Networks Inc. Class A 111,511 7,242 * Office Depot Inc. 1,003,533 7,125 Cinemark Holdings Inc. 191,360 6,856 Dun & Bradstreet Corp. 66,135 6,817 ^ Cracker Barrel Old Country Store Inc. 43,841 6,693 * AutoNation Inc. 141,758 6,617 * Liberty Media Corp. Class A 168,459 6,508 * Spirit Airlines Inc. 131,200 6,295 * Madison Square Garden Co. Class A 37,526 6,243 GameStop Corp. Class A 193,439 6,138 * JC Penney Co. Inc. 532,377 5,888 * Live Nation Entertainment Inc. 259,034 5,779 Tribune Media Co. Class A 146,663 5,625 * Urban Outfitters Inc. 167,243 5,534 American Eagle Outfitters Inc. 321,997 5,368 * Buffalo Wild Wings Inc. 34,713 5,142 CST Brands Inc. 131,861 5,049 * Avis Budget Group Inc. 184,255 5,041 Texas Roadhouse Inc. Class A 115,631 5,039 * Bright Horizons Family Solutions Inc. 77,732 5,035 Brinker International Inc. 109,074 5,012 * Murphy USA Inc. 81,381 5,001 * Houghton Mifflin Harcourt Co. 246,048 4,906 Rollins Inc. 180,168 4,886 GNC Holdings Inc. Class A 151,270 4,803 * Michaels Cos. Inc. 170,821 4,778 ^ Lions Gate Entertainment Corp. 206,262 4,507 * Beacon Roofing Supply Inc. 108,202 4,437 John Wiley & Sons Inc. Class A 89,832 4,392 Allegiant Travel Co. Class A 24,658 4,391 * Hawaiian Holdings Inc. 92,812 4,380 Wendy's Co. 399,000 4,345 * Cabela's Inc. 88,889 4,328 Cheesecake Factory Inc. 81,256 4,314 * Starz 160,062 4,214 Jack in the Box Inc. 65,596 4,190 Big Lots Inc. 90,656 4,106 * WebMD Health Corp. 65,473 4,101 Graham Holdings Co. Class B 8,480 4,070 Monro Muffler Brake Inc. 55,828 3,990 Chemed Corp. 29,339 3,974 Dolby Laboratories Inc. Class A 90,586 3,937 * Five Below Inc. 95,211 3,936 Abercrombie & Fitch Co. 123,449 3,894 Sinclair Broadcast Group Inc. Class A 126,079 3,877 AMERCO 10,793 3,856 Churchill Downs Inc. 25,716 3,803 Cable One Inc. 8,601 3,760 * Pinnacle Entertainment Inc. 105,702 3,710 Bloomin' Brands Inc. 219,749 3,707 DSW Inc. Class A 133,904 3,701 * Grand Canyon Education Inc. 86,561 3,700 *,^ GrubHub Inc. 146,071 3,671 Lithia Motors Inc. Class A 41,168 3,595 * Ascena Retail Group Inc. 321,017 3,550 * Pandora Media Inc. 396,451 3,548 Twenty-First Century Fox Inc. 125,301 3,533 * United Natural Foods Inc. 87,490 3,526 Aaron's Inc. 132,787 3,333 Children's Place Inc. 39,397 3,288 Meredith Corp. 69,177 3,286 Core-Mark Holding Co. Inc. 40,061 3,267 Morningstar Inc. 36,609 3,231 Chico's FAS Inc. 243,408 3,230 Dillard's Inc. Class A 38,011 3,228 * DreamWorks Animation SKG Inc. Class A 128,575 3,208 Gannett Co. Inc. 211,150 3,197 * Express Inc. 145,864 3,123 *,^ Groupon Inc. Class A 780,976 3,116 * Boyd Gaming Corp. 150,531 3,110 Hillenbrand Inc. 103,800 3,109 ^ Regal Entertainment Group Class A 145,187 3,069 Choice Hotels International Inc. 56,776 3,069 PriceSmart Inc. 36,054 3,049 Sonic Corp. 86,616 3,045 HSN Inc. 57,860 3,027 * Genesco Inc. 41,140 2,972 Extended Stay America Inc. 182,262 2,971 Matthews International Corp. Class A 57,540 2,962 Sotheby's 110,421 2,952 New York Times Co. Class A 236,627 2,948 * Restoration Hardware Holdings Inc. 70,160 2,940 * Acxiom Corp. 136,022 2,916 Papa John's International Inc. 53,778 2,914 * Stamps.com Inc. 27,354 2,907 DineEquity Inc. 30,818 2,879 *,^ SolarCity Corp. 116,644 2,867 * Hyatt Hotels Corp. Class A 57,246 2,833 Penske Automotive Group Inc. 74,611 2,828 * SUPERVALU Inc. 488,836 2,816 Caleres Inc. 98,895 2,798 Time Inc. 180,399 2,785 * Liberty TripAdvisor Holdings Inc. Class A 125,540 2,782 * Shutterfly Inc. 57,583 2,670 * Media General Inc. 163,698 2,670 SeaWorld Entertainment Inc. 126,659 2,667 * Asbury Automotive Group Inc. 42,827 2,563 Marriott Vacations Worldwide Corp. 36,857 2,488 *,^ Diplomat Pharmacy Inc. 89,098 2,441 * Popeyes Louisiana Kitchen Inc. 46,488 2,420 * Yelp Inc. Class A 119,959 2,385 Bob Evans Farms Inc. 51,001 2,381 Nexstar Broadcasting Group Inc. Class A 53,680 2,376 * Fresh Market Inc. 83,081 2,370 * comScore Inc. 77,363 2,324 Scholastic Corp. 60,597 2,265 Cato Corp. Class A 58,321 2,248 Group 1 Automotive Inc. 38,244 2,245 * Denny's Corp. 216,605 2,244 SpartanNash Co. 73,057 2,214 * Carmike Cinemas Inc. 68,812 2,067 * La Quinta Holdings Inc. 164,793 2,060 Guess? Inc. 108,925 2,045 * Belmond Ltd. Class A 208,194 1,976 * Krispy Kreme Doughnuts Inc. 126,685 1,975 * BJ's Restaurants Inc. 47,112 1,958 * MSG Networks Inc. 112,009 1,937 SkyWest Inc. 95,125 1,902 * Francesca's Holdings Corp. 99,009 1,897 * Gray Television Inc. 161,359 1,891 AMC Entertainment Holdings Inc. 65,891 1,844 Finish Line Inc. Class A 85,844 1,811 * Penn National Gaming Inc. 108,184 1,806 ^ Buckle Inc. 52,887 1,791 DeVry Education Group Inc. 103,084 1,780 International Speedway Corp. Class A 48,034 1,773 * Hibbett Sports Inc. 47,487 1,705 Capella Education Co. 32,115 1,691 * Dave & Buster's Entertainment Inc. 41,700 1,617 National CineMedia Inc. 105,633 1,607 * Vitamin Shoppe Inc. 51,702 1,601 Tailored Brands Inc. 87,492 1,566 * Caesars Acquisition Co. Class A 251,308 1,538 Ingles Markets Inc. Class A 40,895 1,534 Rent-A-Center Inc. 95,350 1,511 * Red Robin Gourmet Burgers Inc. 23,203 1,496 * Regis Corp. 95,013 1,443 PetMed Express Inc. 80,475 1,441 * Chuy's Holdings Inc. 45,788 1,423 * Diamond Resorts International Inc. 57,729 1,403 * Tuesday Morning Corp. 165,771 1,356 * Angie's List Inc. 161,909 1,307 MDC Partners Inc. Class A 55,152 1,302 Carriage Services Inc. Class A 59,116 1,278 EW Scripps Co. Class A 78,856 1,229 Pier 1 Imports Inc. 172,761 1,211 *,^ Sears Holdings Corp. 78,224 1,198 * Strayer Education Inc. 24,384 1,189 Fred's Inc. Class A 78,177 1,166 * Rush Enterprises Inc. Class A 63,111 1,151 * Fiesta Restaurant Group Inc. 34,305 1,125 * XO Group Inc. 69,131 1,110 *,^ Clean Energy Fuels Corp. 378,655 1,109 ^ Interval Leisure Group Inc. 73,647 1,063 Blue Nile Inc. 40,808 1,049 Barnes & Noble Inc. 84,825 1,048 ClubCorp Holdings Inc. 74,408 1,045 *,^ Scientific Games Corp. Class A 110,312 1,040 * Isle of Capri Casinos Inc. 73,409 1,028 *,^ Mattress Firm Holding Corp. 24,238 1,027 * American Public Education Inc. 48,328 997 * Biglari Holdings Inc. 2,667 991 *,^ Weight Watchers International Inc. 66,649 968 * Autobytel Inc. 55,128 957 Weis Markets Inc. 20,019 902 * 1-800-Flowers.com Inc. Class A 112,858 889 * FTD Cos. Inc. 33,781 887 Haverty Furniture Cos. Inc. 39,871 844 CSS Industries Inc. 30,184 843 * Build-A-Bear Workshop Inc. 64,103 833 New Media Investment Group Inc. 49,917 831 * Bankrate Inc. 85,885 788 *,^ Lands' End Inc. 30,630 781 Sonic Automotive Inc. Class A 41,616 769 * Entercom Communications Corp. Class A 71,438 756 *,^ Quotient Technology Inc. 71,098 754 Entravision Communications Corp. Class A 100,757 750 Ruth's Hospitality Group Inc. 40,099 738 * MarineMax Inc. 37,356 727 Clear Channel Outdoor Holdings Inc. Class A 148,271 697 * Ruby Tuesday Inc. 122,912 661 * Party City Holdco Inc. 43,791 659 Citi Trends Inc. 35,892 640 World Wrestling Entertainment Inc. Class A 36,041 636 * Overstock.com Inc. 43,969 632 * America's Car-Mart Inc. 25,168 629 * Lumber Liquidators Holdings Inc. 47,938 629 * Carrols Restaurant Group Inc. 43,411 627 * Apollo Education Group Inc. 76,175 626 Marcus Corp. 32,726 620 Big 5 Sporting Goods Corp. 54,827 609 Kirkland's Inc. 33,879 593 *,^ Conn's Inc. 47,531 592 * Chefs' Warehouse Inc. 27,680 562 * Performance Food Group Co. 23,818 556 * Century Casinos Inc. 87,616 540 * Zoe's Kitchen Inc. 13,634 532 * Barnes & Noble Education Inc. 53,292 522 Shoe Carnival Inc. 18,658 503 * Ollie's Bargain Outlet Holdings Inc. 21,065 494 Marchex Inc. Class B 110,495 492 * Titan Machinery Inc. 42,180 488 * Providence Service Corp. 9,530 487 * Del Frisco's Restaurant Group Inc. 28,679 476 * Zumiez Inc. 23,621 471 A H Belo Corp. Class A 96,630 465 * Destination XL Group Inc. 88,423 457 * Caesars Entertainment Corp. 66,883 455 * Natural Grocers by Vitamin Cottage Inc. 21,003 447 * Ascent Capital Group Inc. Class A 29,607 438 Speedway Motorsports Inc. 22,088 438 * Etsy Inc. 47,870 416 * Bridgepoint Education Inc. 41,209 415 * Virgin America Inc. 10,200 393 Collectors Universe Inc. 23,593 392 * K12 Inc. 38,674 382 * Monarch Casino & Resort Inc. 19,267 375 * Liquidity Services Inc. 70,010 363 * Tile Shop Holdings Inc. 24,203 361 * J Alexander's Holdings Inc. 32,109 339 * Demand Media Inc. 67,540 338 * Bravo Brio Restaurant Group Inc. 41,392 321 ^ Bon-Ton Stores Inc. 139,487 317 * Christopher & Banks Corp. 131,321 314 Stage Stores Inc. 36,773 296 * RetailMeNot Inc. 36,600 293 * Global Eagle Entertainment Inc. 33,849 288 * SP Plus Corp. 11,985 288 * Smart & Final Stores Inc. 17,675 286 Journal Media Group Inc. 23,128 277 * Daily Journal Corp. 1,360 266 * Sizmek Inc. 88,164 256 * Reading International Inc. Class A 20,671 248 * Cambium Learning Group Inc. 57,983 248 Harte-Hanks Inc. 95,721 242 * Gaiam Inc. Class A 35,786 229 TheStreet Inc. 181,048 225 * Rubicon Project Inc. 12,269 224 * Lee Enterprises Inc. 124,235 224 Stein Mart Inc. 29,959 220 *,^ Shake Shack Inc. Class A 5,713 213 *,^ Rave Restaurant Group Inc. 39,164 208 * Career Education Corp. 45,582 207 * Noodles & Co. Class A 17,000 202 * Town Sports International Holdings Inc. 65,935 189 * RealNetworks Inc. 45,580 185 * Eldorado Resorts Inc. 15,423 176 *,^ Cosi Inc. 205,033 174 * Luby's Inc. 35,510 172 * Cumulus Media Inc. Class A 358,254 166 *,^ Famous Dave's of America Inc. 25,956 158 * Care.com Inc. 22,685 140 * Avid Technology Inc. 20,459 138 * New York & Co. Inc. 34,183 135 Saga Communications Inc. Class A 3,223 129 Destination Maternity Corp. 17,667 121 *,^ hhgregg Inc. 57,211 121 * McClatchy Co. Class A 114,847 121 * Spark Networks Inc. 53,035 118 * West Marine Inc. 11,266 102 Tribune Publishing Co. 12,900 100 * TubeMogul Inc. 7,202 93 * QuinStreet Inc. 27,046 93 * EVINE Live Inc. 78,989 92 * Potbelly Corp. 6,657 91 * Planet Fitness Inc. Class A 5,438 88 * Red Lion Hotels Corp. 9,601 81 * TrueCar Inc. 14,400 80 Liberty Tax Inc. 4,055 79 Ark Restaurants Corp. 3,854 79 * Del Taco Restaurants Inc. 7,200 74 Village Super Market Inc. Class A 3,022 73 CBS Corp. Class A 1,214 71 * bebe stores inc 124,638 69 * Diversified Restaurant Holdings Inc. 34,766 67 * Boot Barn Holdings Inc. 6,517 61 RCI Hospitality Holdings Inc. 6,664 59 Salem Media Group Inc. Class A 10,229 59 * Dover Downs Gaming & Entertainment Inc. 52,774 56 * Morgans Hotel Group Co. 39,926 55 * Everyday Health Inc. 9,648 54 News Corp. Class B 3,627 48 * El Pollo Loco Holdings Inc. 3,512 47 *,^ ReachLocal Inc. 25,510 46 * Fogo De Chao Inc. 2,919 46 *,^ YOU On Demand Holdings Inc. 23,900 43 * Radio One Inc. 25,730 37 * Papa Murphy's Holdings Inc. 3,000 36 Natural Health Trends Corp. 1,000 33 * Digital Turbine Inc. 24,819 30 *,^ Gordmans Stores Inc. 12,763 29 * Wingstop Inc. 1,211 27 * Container Store Group Inc. 4,572 27 * ITT Educational Services Inc. 6,768 21 * Bojangles' Inc. 1,200 20 * Insignia Systems Inc. 7,050 20 * Golden Entertainment Inc. 1,523 17 Educational Development Corp. 1,122 16 National American University Holdings Inc. 5,908 8 * MaxPoint Interactive Inc. 4,538 8 * Interpace Diagnostics Group Inc. 26,023 7 Flanigan's Enterprises Inc. 329 6 * Gaming Partners International Corp. 609 6 * Emmis Communications Corp. Class A 8,800 5 * Tilly's Inc. Class A 603 4 Beasley Broadcast Group Inc. Class A 835 3 * Radio One Inc. Class A 1,680 2 * PCM Inc. 63 1 * Aeropostale Inc. 836 — * Profire Energy Inc. 171 — * Fairway Group Holdings Corp. 300 — * SPAR Group Inc. 29 — * Universal Travel Group 118 — Financials (18.5%) * Berkshire Hathaway Inc. Class B 3,428,880 486,490 Wells Fargo & Co. 8,398,105 406,132 JPMorgan Chase & Co. 6,746,149 399,507 Visa Inc. Class A 3,527,491 269,783 Bank of America Corp. 18,978,893 256,595 Citigroup Inc. 5,201,753 217,173 MasterCard Inc. Class A 1,802,266 170,314 US Bancorp 3,038,847 123,347 Simon Property Group Inc. 568,715 118,116 Goldman Sachs Group Inc. 700,217 109,920 American International Group Inc. 2,007,190 108,489 Chubb Ltd. 804,892 95,903 American Express Co. 1,505,443 92,434 American Tower Corporation 778,163 79,661 PNC Financial Services Group Inc. 932,975 78,902 Public Storage 270,398 74,584 MetLife Inc. 1,622,196 71,279 Bank of New York Mellon Corp. 1,907,506 70,253 Morgan Stanley 2,698,671 67,494 Capital One Financial Corp. 970,459 67,263 BlackRock Inc. 195,832 66,695 Travelers Cos. Inc. 541,993 63,256 Charles Schwab Corp. 2,183,397 61,179 Prudential Financial Inc. 830,440 59,974 Marsh & McLennan Cos. Inc. 957,640 58,215 CME Group Inc./IL 590,401 56,708 Crown Castle International Corp. 613,230 53,044 Aon plc 499,605 52,184 Intercontinental Exchange Inc. 218,418 51,359 Equity Residential 670,861 50,335 McGraw Hill Financial Inc. 492,965 48,794 AvalonBay Communities Inc. 251,503 47,836 BB&T Corp. 1,433,277 47,685 Allstate Corp. 695,005 46,822 Welltower Inc. 652,477 45,243 Weyerhaeuser Co. 1,450,224 44,928 Aflac Inc. 705,655 44,555 * Synchrony Financial 1,531,870 43,903 Prologis Inc. 962,793 42,536 State Street Corp. 699,888 40,957 Ventas Inc. 617,444 38,874 Discover Financial Services 761,027 38,752 Equinix Inc. 113,849 37,651 Boston Properties Inc. 282,170 35,858 Progressive Corp. 1,020,256 35,852 Hartford Financial Services Group Inc. 752,589 34,679 SunTrust Banks Inc. 930,416 33,569 T. Rowe Price Group Inc. 435,517 31,993 Moody's Corp. 306,887 29,633 Vornado Realty Trust 311,842 29,447 M&T Bank Corp. 262,821 29,173 General Growth Properties Inc. 972,770 28,920 Realty Income Corp. 460,536 28,788 Willis Towers Watson plc 241,143 28,614 Essex Property Trust Inc. 121,315 28,371 HCP Inc. 855,255 27,864 Ameriprise Financial Inc. 294,946 27,728 Northern Trust Corp. 403,570 26,301 Franklin Resources Inc. 658,974 25,733 Equifax Inc. 218,085 24,925 Fifth Third Bancorp 1,459,360 24,357 Invesco Ltd. 773,886 23,812 Digital Realty Trust Inc. 268,864 23,792 Host Hotels & Resorts Inc. 1,382,750 23,092 Macerich Co. 274,217 21,729 * Markel Corp. 24,356 21,715 Principal Financial Group Inc. 536,107 21,149 Kimco Realty Corp. 721,428 20,763 Citizens Financial Group Inc. 969,387 20,309 Federal Realty Investment Trust 129,969 20,282 Loews Corp. 529,643 20,264 Extra Space Storage Inc. 215,549 20,145 XL Group plc Class A 547,069 20,132 Cincinnati Financial Corp. 286,035 18,695 Regions Financial Corp. 2,380,535 18,687 UDR Inc. 481,615 18,557 First Republic Bank 268,590 17,899 Annaly Capital Management Inc. 1,741,304 17,866 Western Union Co. 921,384 17,774 SL Green Realty Corp. 183,353 17,763 Lincoln National Corp. 451,257 17,689 KeyCorp 1,535,128 16,948 FNF Group 484,427 16,422 * Affiliated Managers Group Inc. 99,241 16,117 Everest Re Group Ltd. 79,194 15,635 * Arch Capital Group Ltd. 214,047 15,219 * CBRE Group Inc. Class A 521,841 15,039 * Ally Financial Inc. 798,715 14,952 VEREIT Inc. 1,662,294 14,745 Arthur J Gallagher & Co. 325,272 14,468 Duke Realty Corp. 635,541 14,325 Mid-America Apartment Communities Inc. 138,572 14,163 Nasdaq Inc. 211,410 14,033 Huntington Bancshares Inc. 1,461,364 13,941 TD Ameritrade Holding Corp. 441,687 13,926 Unum Group 445,267 13,768 New York Community Bancorp Inc. 846,374 13,457 Camden Property Trust 159,802 13,438 * Alleghany Corp. 27,057 13,426 Regency Centers Corp. 178,882 13,389 * E*TRADE Financial Corp. 534,231 13,083 * Berkshire Hathaway Inc. Class A 61 13,020 MSCI Inc. Class A 169,883 12,585 * Signature Bank 92,409 12,579 Comerica Inc. 324,851 12,302 Alexandria Real Estate Equities Inc. 134,507 12,225 Omega Healthcare Investors Inc. 343,834 12,137 Apartment Investment & Management Co. 287,534 12,025 National Retail Properties Inc. 258,544 11,945 Iron Mountain Inc. 349,354 11,847 American Capital Agency Corp. 633,817 11,808 Voya Financial Inc. 393,810 11,724 SEI Investments Co. 271,215 11,676 Torchmark Corp. 215,392 11,666 Reinsurance Group of America Inc. Class A 120,807 11,628 CIT Group Inc. 369,417 11,463 Raymond James Financial Inc. 235,735 11,223 American Campus Communities Inc. 235,231 11,077 WP Carey Inc. 172,021 10,707 Kilroy Realty Corp. 169,667 10,497 CubeSmart 306,935 10,221 Equity LifeStyle Properties Inc. 139,967 10,180 DDR Corp. 570,473 10,149 CBOE Holdings Inc. 150,277 9,818 * Realogy Holdings Corp. 269,385 9,727 Jones Lang LaSalle Inc. 82,504 9,679 * Liberty Ventures Class A 246,736 9,652 * SVB Financial Group 94,231 9,616 RenaissanceRe Holdings Ltd. 80,184 9,608 WR Berkley Corp. 169,343 9,517 Forest City Realty Trust Inc. Class A 441,316 9,307 Assurant Inc. 120,584 9,303 Axis Capital Holdings Ltd. 167,612 9,296 Lamar Advertising Co. Class A 150,974 9,285 Lazard Ltd. Class A 237,369 9,210 Brixmor Property Group Inc. 355,345 9,104 Zions Bancorporation 375,523 9,091 People's United Financial Inc. 567,995 9,048 Liberty Property Trust 270,301 9,044 American Financial Group Inc. 127,798 8,993 Spirit Realty Capital Inc. 767,814 8,638 East West Bancorp Inc. 263,593 8,562 Sovran Self Storage Inc. 72,379 8,537 Highwoods Properties Inc. 176,635 8,445 MarketAxess Holdings Inc. 64,935 8,106 Navient Corp. 663,331 7,940 Old Republic International Corp. 431,326 7,885 Starwood Property Trust Inc. 412,883 7,816 Senior Housing Properties Trust 434,919 7,781 PacWest Bancorp 209,130 7,769 Douglas Emmett Inc. 257,365 7,749 EPR Properties 116,098 7,734 Weingarten Realty Investors 204,065 7,657 First American Financial Corp. 200,523 7,642 Endurance Specialty Holdings Ltd. 115,941 7,576 Taubman Centers Inc. 104,797 7,465 Brown & Brown Inc. 206,609 7,397 Hospitality Properties Trust 277,581 7,373 Sun Communities Inc. 102,253 7,322 * Liberty Broadband Corp. 123,541 7,159 Hanover Insurance Group Inc. 79,309 7,155 Healthcare Trust of America Inc. Class A 239,911 7,058 Investors Bancorp Inc. 600,374 6,988 * Howard Hughes Corp. 65,393 6,924 Retail Properties of America Inc. 434,588 6,888 Corrections Corp. of America 214,812 6,885 Legg Mason Inc. 197,628 6,854 Commerce Bancshares Inc. 151,841 6,825 Eaton Vance Corp. 202,444 6,786 Validus Holdings Ltd. 142,647 6,732 STORE Capital Corp. 258,983 6,702 Synovus Financial Corp. 227,370 6,573 Assured Guaranty Ltd. 259,272 6,560 * Equity Commonwealth 231,494 6,533 Gramercy Property Trust 770,537 6,511 Umpqua Holdings Corp. 403,364 6,397 FirstMerit Corp. 303,785 6,395 Tanger Factory Outlet Centers Inc. 175,307 6,379 DCT Industrial Trust Inc. 161,586 6,378 American Homes 4 Rent Class A 400,882 6,374 First Niagara Financial Group Inc. 649,781 6,290 White Mountains Insurance Group Ltd. 7,803 6,263 Bank of the Ozarks Inc. 148,934 6,251 Gaming and Leisure Properties Inc. 202,147 6,250 BankUnited Inc. 179,951 6,198 CNO Financial Group Inc. 340,042 6,094 Webster Financial Corp. 167,661 6,019 ^ Apple Hospitality REIT Inc. 303,654 6,015 Post Properties Inc. 99,306 5,933 CyrusOne Inc. 129,178 5,897 Healthcare Realty Trust Inc. 187,861 5,803 First Horizon National Corp. 436,857 5,723 * Western Alliance Bancorp 171,122 5,712 Cullen/Frost Bankers Inc. 102,983 5,675 Prosperity Bancshares Inc. 121,938 5,657 Medical Properties Trust Inc. 435,353 5,651 Rayonier Inc. 226,691 5,595 Sunstone Hotel Investors Inc. 396,272 5,548 Allied World Assurance Co. Holdings AG 158,121 5,525 DuPont Fabros Technology Inc. 134,332 5,444 Popular Inc. 189,581 5,424 Piedmont Office Realty Trust Inc. Class A 266,629 5,415 Bank of Hawaii Corp. 79,309 5,415 Outfront Media Inc. 251,731 5,312 Aspen Insurance Holdings Ltd. 111,306 5,309 PrivateBancorp Inc. 137,473 5,306 Two Harbors Investment Corp. 665,903 5,287 LaSalle Hotel Properties 206,827 5,235 *,^ Zillow Group Inc. 217,512 5,162 RLI Corp. 75,528 5,050 RLJ Lodging Trust 219,120 5,013 Columbia Property Trust Inc. 227,594 5,005 * SLM Corp. 779,548 4,958 Paramount Group Inc. 310,517 4,953 Federated Investors Inc. Class B 171,429 4,946 Associated Banc-Corp 275,093 4,935 ProAssurance Corp. 97,346 4,926 New Residential Investment Corp. 422,172 4,910 Communications Sales & Leasing Inc. 220,521 4,907 First Industrial Realty Trust Inc. 214,833 4,885 Equity One Inc. 167,674 4,806 * MGIC Investment Corp. 622,079 4,771 GEO Group Inc. 136,559 4,735 FNB Corp./PA 362,865 4,721 Radian Group Inc. 379,974 4,712 Education Realty Trust Inc. 113,105 4,705 Urban Edge Properties 181,656 4,694 Chimera Investment Corp. 344,674 4,684 * LendingClub Corp. 559,265 4,642 MFA Financial Inc. 677,420 4,640 Corporate Office Properties Trust 173,403 4,550 Acadia Realty Trust 129,493 4,549 NorthStar Realty Finance Corp. 346,534 4,547 Brandywine Realty Trust 321,323 4,508 Home BancShares Inc. 109,217 4,472 National Health Investors Inc. 67,052 4,460 United Bankshares Inc. 121,020 4,441 Interactive Brokers Group Inc. 110,983 4,364 Blackstone Mortgage Trust Inc. Class A 162,373 4,361 Erie Indemnity Co. Class A 46,584 4,332 Fulton Financial Corp. 318,954 4,268 Kite Realty Group Trust 152,392 4,223 AmTrust Financial Services Inc. 160,987 4,166 MB Financial Inc. 128,308 4,164 Care Capital Properties Inc. 153,735 4,126 Ryman Hospitality Properties Inc. 80,129 4,125 Valley National Bancorp 430,089 4,103 Cousins Properties Inc. 394,021 4,090 Hudson Pacific Properties Inc. 138,674 4,010 Cathay General Bancorp 141,141 3,999 Janus Capital Group Inc. 271,568 3,973 UMB Financial Corp. 76,945 3,973 Primerica Inc. 88,557 3,943 Wintrust Financial Corp. 88,668 3,932 Washington Federal Inc. 172,250 3,901 QTS Realty Trust Inc. Class A 81,682 3,870 IBERIABANK Corp. 75,464 3,869 Empire State Realty Trust Inc. 219,070 3,840 Pebblebrook Hotel Trust 132,063 3,839 NorthStar Asset Management Group Inc. 337,104 3,826 DiamondRock Hospitality Co. 368,882 3,733 CBL & Associates Properties Inc. 312,978 3,724 CoreSite Realty Corp. 53,074 3,716 Physicians Realty Trust 199,597 3,709 Kennedy-Wilson Holdings Inc. 167,988 3,679 Retail Opportunity Investments Corp. 182,786 3,678 LPL Financial Holdings Inc. 147,621 3,661 Washington REIT 125,038 3,652 Selective Insurance Group Inc. 99,726 3,651 Sterling Bancorp 226,306 3,605 * Stifel Financial Corp. 120,984 3,581 First Citizens BancShares Inc. Class A 14,124 3,546 Pinnacle Financial Partners Inc. 71,378 3,502 PS Business Parks Inc. 34,675 3,485 Mack-Cali Realty Corp. 147,859 3,475 TCF Financial Corp. 280,493 3,439 * Blackhawk Network Holdings Inc. 100,240 3,438 EastGroup Properties Inc. 56,689 3,422 ^ First Financial Bankshares Inc. 115,311 3,411 Waddell & Reed Financial Inc. Class A 144,848 3,410 * Enstar Group Ltd. 20,760 3,375 Evercore Partners Inc. Class A 65,053 3,367 Glacier Bancorp Inc. 132,426 3,366 BancorpSouth Inc. 155,420 3,312 Astoria Financial Corp. 208,621 3,305 First Midwest Bancorp Inc. 181,666 3,274 Colony Capital Inc. Class A 194,855 3,268 Hancock Holding Co. 142,188 3,265 * Texas Capital Bancshares Inc. 84,140 3,229 WP Glimcher Inc. 340,109 3,228 Xenia Hotels & Resorts Inc. 204,756 3,198 Columbia Banking System Inc. 106,244 3,179 Alexander & Baldwin Inc. 85,044 3,119 LTC Properties Inc. 68,205 3,086 CYS Investments Inc. 377,066 3,069 CVB Financial Corp. 175,329 3,059 * HRG Group Inc. 219,084 3,052 BGC Partners Inc. Class A 336,818 3,048 Monogram Residential Trust Inc. 304,796 3,005 New York REIT Inc. 297,044 3,000 Capitol Federal Financial Inc. 225,917 2,996 Lexington Realty Trust 344,972 2,967 Chemical Financial Corp. 82,328 2,938 Financial Engines Inc. 93,484 2,938 Chesapeake Lodging Trust 109,684 2,902 Community Bank System Inc. 75,636 2,890 Park National Corp. 32,041 2,884 Northwest Bancshares Inc. 212,412 2,870 American Assets Trust Inc. 70,861 2,829 BBCN Bancorp Inc. 184,919 2,809 Argo Group International Holdings Ltd. 48,766 2,799 Mercury General Corp. 50,271 2,790 ^ BOK Financial Corp. 50,668 2,767 Independent Bank Corp. 60,168 2,765 EverBank Financial Corp. 182,615 2,756 *,^ Credit Acceptance Corp. 15,124 2,746 National Penn Bancshares Inc. 258,054 2,746 International Bancshares Corp. 111,250 2,743 ^ Westamerica Bancorporation 56,271 2,741 * MBIA Inc. 309,068 2,735 Great Western Bancorp Inc. 100,211 2,733 * Hilltop Holdings Inc. 144,244 2,723 First Financial Bancorp 149,454 2,717 Trustmark Corp. 117,953 2,716 Provident Financial Services Inc. 134,539 2,716 Renasant Corp. 82,257 2,707 South State Corp. 42,087 2,703 Invesco Mortgage Capital Inc. 221,618 2,699 * OneMain Holdings Inc. Class A 97,682 2,679 Kemper Corp. 90,134 2,665 First Cash Financial Services Inc. 57,420 2,645 * Eagle Bancorp Inc. 54,851 2,633 * Liberty Broadband Corp. Class A 44,951 2,614 Ramco-Gershenson Properties Trust 144,179 2,600 NBT Bancorp Inc. 95,845 2,583 Global Net Lease Inc. 301,708 2,583 * PRA Group Inc. 87,565 2,574 * Essent Group Ltd. 122,359 2,545 Old National Bancorp 208,040 2,536 First Merchants Corp. 107,503 2,534 TFS Financial Corp. 145,778 2,532 AMERISAFE Inc. 47,916 2,518 Pennsylvania REIT 115,113 2,515 Cash America International Inc. 64,963 2,510 Hatteras Financial Corp. 173,683 2,484 WisdomTree Investments Inc. 216,414 2,474 Boston Private Financial Holdings Inc. 214,787 2,459 American Equity Investment Life Holding Co. 146,050 2,454 Banner Corp. 58,183 2,446 Capstead Mortgage Corp. 246,552 2,438 STAG Industrial Inc. 119,730 2,438 Potlatch Corp. 76,551 2,411 Government Properties Income Trust 133,226 2,378 Apollo Commercial Real Estate Finance Inc. 145,049 2,364 Employers Holdings Inc. 83,987 2,363 Sabra Health Care REIT Inc. 117,278 2,356 FelCor Lodging Trust Inc. 280,709 2,279 ARMOUR Residential REIT Inc. 105,479 2,271 Ameris Bancorp 76,520 2,263 Parkway Properties Inc. 141,910 2,222 National General Holdings Corp. 102,340 2,210 American National Insurance Co. 19,126 2,209 Horace Mann Educators Corp. 69,362 2,198 First Commonwealth Financial Corp. 248,084 2,198 *,^ Zillow Group Inc. Class A 85,434 2,183 Agree Realty Corp. 56,523 2,174 Berkshire Hills Bancorp Inc. 80,538 2,166 *,^ St. Joe Co. 123,724 2,122 Select Income REIT 91,477 2,109 Capital Bank Financial Corp. 67,266 2,075 Brookline Bancorp Inc. 187,991 2,070 Banc of California Inc. 118,251 2,069 Redwood Trust Inc. 157,427 2,059 Artisan Partners Asset Management Inc. Class A 66,467 2,050 *,^ BofI Holding Inc. 95,674 2,042 * Genworth Financial Inc. Class A 744,743 2,033 * Santander Consumer USA Holdings Inc. 193,074 2,025 City Holding Co. 42,186 2,016 Franklin Street Properties Corp. 184,380 1,956 Colony Starwood Homes 78,551 1,944 Central Pacific Financial Corp. 89,203 1,942 Cardinal Financial Corp. 93,025 1,893 CenterState Banks Inc. 126,691 1,886 Hanmi Financial Corp. 85,094 1,874 * FNFV Group 172,674 1,874 Lakeland Financial Corp. 40,476 1,853 HFF Inc. Class A 67,187 1,850 FBL Financial Group Inc. Class A 30,002 1,846 * Beneficial Bancorp Inc. 134,015 1,835 Northfield Bancorp Inc. 111,073 1,826 S&T Bancorp Inc. 70,553 1,817 Flushing Financial Corp. 83,809 1,812 National Bank Holdings Corp. Class A 87,695 1,788 Cedar Realty Trust Inc. 246,955 1,785 Infinity Property & Casualty Corp. 21,646 1,743 Oritani Financial Corp. 101,657 1,725 Alexander's Inc. 4,476 1,703 Dime Community Bancshares Inc. 96,279 1,696 Ashford Hospitality Trust Inc. 264,165 1,685 First Busey Corp. 82,266 1,685 PennyMac Mortgage Investment Trust 122,297 1,668 Four Corners Property Trust Inc. 92,466 1,660 Chatham Lodging Trust 76,982 1,650 Community Trust Bancorp Inc. 46,577 1,645 American Capital Mortgage Investment Corp. 109,612 1,609 * Customers Bancorp Inc. 66,893 1,581 Anworth Mortgage Asset Corp. 337,314 1,572 LegacyTexas Financial Group Inc. 79,816 1,568 * Encore Capital Group Inc. 60,546 1,558 Saul Centers Inc. 29,164 1,546 * Greenlight Capital Re Ltd. Class A 70,418 1,534 Heartland Financial USA Inc. 49,742 1,532 Apollo Residential Mortgage Inc. 113,914 1,529 CoBiz Financial Inc. 129,224 1,527 Nelnet Inc. Class A 38,433 1,513 * Piper Jaffray Cos. 30,507 1,512 1st Source Corp. 47,462 1,511 Simmons First National Corp. Class A 33,399 1,505 * Flagstar Bancorp Inc. 69,184 1,485 * Navigators Group Inc. 17,475 1,466 Bryn Mawr Bank Corp. 55,606 1,431 * FCB Financial Holdings Inc. Class A 42,783 1,423 BancFirst Corp. 24,794 1,414 WSFS Financial Corp. 43,152 1,403 Diamond Hill Investment Group Inc. 7,890 1,399 New Senior Investment Group Inc. 135,752 1,398 Virtus Investment Partners Inc. 17,888 1,397 Federal Agricultural Mortgage Corp. 36,963 1,395 Great Southern Bancorp Inc. 37,375 1,388 Camden National Corp. 32,638 1,371 Cohen & Steers Inc. 35,214 1,371 Bank Mutual Corp. 177,915 1,347 Arrow Financial Corp. 50,608 1,345 Union Bankshares Corp. 54,451 1,341 WesBanco Inc. 44,949 1,335 Enterprise Financial Services Corp. 49,014 1,325 Investment Technology Group Inc. 59,220 1,309 * iStar Inc. 134,443 1,299 Hersha Hospitality Trust Class A 60,842 1,298 First Interstate BancSystem Inc. Class A 46,155 1,298 Blue Hills Bancorp Inc. 94,058 1,286 Talmer Bancorp Inc. Class A 70,612 1,277 * Ambac Financial Group Inc. 79,299 1,253 Summit Hotel Properties Inc. 104,250 1,248 * Cowen Group Inc. Class A 327,157 1,246 Bank of Marin Bancorp 24,943 1,228 United Fire Group Inc. 27,765 1,217 Sandy Spring Bancorp Inc. 43,645 1,215 Ares Commercial Real Estate Corp. 109,824 1,203 ^ Seritage Growth Properties Class A 24,050 1,202 Bridge Bancorp Inc. 38,977 1,188 Altisource Residential Corp. 98,703 1,184 BNC Bancorp 55,680 1,176 American National Bankshares Inc. 45,571 1,154 United Community Banks Inc. 62,269 1,150 Greenhill & Co. Inc. 49,295 1,094 * Green Dot Corp. Class A 47,097 1,082 Arbor Realty Trust Inc. 157,523 1,066 Sierra Bancorp 57,610 1,046 NRG Yield Inc. 73,173 1,042 Rexford Industrial Realty Inc. 57,299 1,041 ServisFirst Bancshares Inc. 23,372 1,038 Yadkin Financial Corp. 43,823 1,037 BankFinancial Corp. 87,571 1,035 Terreno Realty Corp. 43,858 1,028 Ames National Corp. 40,465 1,002 * Forestar Group Inc. 75,821 989 Investors Real Estate Trust 135,691 985 * First BanCorp 336,650 983 Stewart Information Services Corp. 26,715 969 OFG Bancorp 138,368 967 Safety Insurance Group Inc. 16,298 930 Southside Bancshares Inc. 35,383 922 Winthrop Realty Trust 69,643 914 TrustCo Bank Corp. 148,975 903 NRG Yield Inc. Class A 65,973 895 Tompkins Financial Corp. 13,761 881 * HealthEquity Inc. 34,540 852 * World Acceptance Corp. 22,362 848 Meridian Bancorp Inc. 60,674 845 * LendingTree Inc. 8,565 837 Kearny Financial Corp. 67,471 833 Virtu Financial Inc. Class A 37,465 828 Towne Bank 43,123 828 ^ Arlington Asset Investment Corp. Class A 65,799 824 Dynex Capital Inc. 123,063 818 *,^ Citizens Inc. Class A 113,034 818 Rouse Properties Inc. 44,464 817 Getty Realty Corp. 40,731 808 State Bank Financial Corp. 40,872 808 * Global Indemnity plc 25,933 807 Ashford Hospitality Prime Inc. 69,103 806 Preferred Apartment Communities Inc. Class A 63,042 799 Opus Bank 23,280 792 Consolidated-Tomoka Land Co. 16,544 763 * KCG Holdings Inc. Class A 63,052 753 First Defiance Financial Corp. 19,594 753 First Potomac Realty Trust 82,429 747 First Community Bancshares Inc. 37,473 743 * eHealth Inc. 78,813 740 Calamos Asset Management Inc. Class A 86,251 732 Armada Hoffler Properties Inc. 64,428 725 Maiden Holdings Ltd. 54,199 701 * Altisource Portfolio Solutions SA 28,789 695 Lakeland Bancorp Inc. 66,989 680 Wilshire Bancorp Inc. 65,066 670 * Walker & Dunlop Inc. 27,267 662 Baldwin & Lyons Inc. 26,663 656 ConnectOne Bancorp Inc. 39,750 650 Access National Corp. 32,704 649 * Third Point Reinsurance Ltd. 56,769 645 CareTrust REIT Inc. 50,433 641 * AV Homes Inc. 55,558 631 Bar Harbor Bankshares 18,695 621 ESSA Bancorp Inc. 45,915 619 InfraREIT Inc. 36,012 614 Republic Bancorp Inc. Class A 23,530 608 First Bancorp/Southern Pines NC 31,957 602 Donegal Group Inc. Class A 41,883 602 * Atlas Financial Holdings Inc. 32,765 594 * Black Knight Financial Services Inc. Class A 18,847 585 Universal Insurance Holdings Inc. 31,960 569 United Insurance Holdings Corp. 29,584 568 Universal Health Realty Income Trust 9,936 559 National Western Life Group Inc. Class A 2,412 556 Capital City Bank Group Inc. 37,482 547 Tier REIT Inc. 40,060 538 Century Bancorp Inc. Class A 13,512 526 HCI Group Inc. 15,585 519 FBR & Co. 28,455 515 * INTL. FCStone Inc. 18,816 503 United Financial Bancorp Inc. 39,517 498 * Ladenburg Thalmann Financial Services Inc. 194,508 486 AG Mortgage Investment Trust Inc. 36,915 482 Hannon Armstrong Sustainable Infrastructure Capital Inc. 25,000 481 *,^ Walter Investment Management Corp. 62,485 477 * Ocwen Financial Corp. 192,455 475 * HomeStreet Inc. 22,514 469 GAIN Capital Holdings Inc. 69,926 459 GAMCO Investors Inc. Class A 12,300 456 * Nationstar Mortgage Holdings Inc. 45,744 453 New York Mortgage Trust Inc. 95,456 452 * Avenue Financial Holdings Inc. 23,241 450 Marlin Business Services Corp. 31,418 450 EMC Insurance Group Inc. 17,508 449 Monmouth Real Estate Investment Corp. 36,351 432 * PICO Holdings Inc. 41,298 422 Cape Bancorp Inc. 31,413 422 Stock Yards Bancorp Inc. 10,916 421 Silver Bay Realty Trust Corp. 27,799 413 * Marcus & Millichap Inc. 15,323 389 Charter Financial Corp. 27,449 371 Resource Capital Corp. 32,644 367 Federated National Holding Co. 18,650 367 * NMI Holdings Inc. Class A 71,569 361 Urstadt Biddle Properties Inc. Class A 17,024 357 * Associated Capital Group Inc. Class A 12,620 354 * C1 Financial Inc. 14,544 352 Reis Inc. 14,871 350 * NewStar Financial Inc. 39,929 349 James River Group Holdings Ltd. 10,809 349 First of Long Island Corp. 12,109 345 C&F Financial Corp. 8,883 339 Independent Bank Group Inc. 12,253 336 * Enova International Inc. 52,665 332 RE/MAX Holdings Inc. Class A 9,421 323 * BSB Bancorp Inc. 14,315 322 Washington Trust Bancorp Inc. 8,239 307 State National Cos. Inc. 24,265 306 * RMR Group Inc. Class A 12,204 305 TriCo Bancshares 11,699 296 * First NBC Bank Holding Co. 14,134 291 Investors Title Co. 3,186 290 Easterly Government Properties Inc. 15,614 289 Clifton Bancorp Inc. 18,499 280 * EZCORP Inc. Class A 93,156 277 First Connecticut Bancorp Inc. 16,800 268 German American Bancorp Inc. 8,206 264 Financial Institutions Inc. 9,011 262 Newcastle Investment Corp. 60,481 262 Moelis & Co. Class A 9,200 260 * Safeguard Scientifics Inc. 19,149 254 National Interstate Corp. 8,404 251 Citizens & Northern Corp. 12,297 244 Ellington Residential Mortgage REIT 20,248 242 Waterstone Financial Inc. 17,706 242 * Pacific Premier Bancorp Inc. 11,000 235 State Auto Financial Corp. 10,650 235 Western Asset Mortgage Capital Corp. 23,365 235 OceanFirst Financial Corp. 13,255 234 Guaranty Bancorp 14,954 231 OneBeacon Insurance Group Ltd. Class A 18,138 231 * Franklin Financial Network Inc. 8,427 228 * Tejon Ranch Co. 11,025 227 Ladder Capital Corp. 18,212 227 Heritage Insurance Holdings Inc. 13,600 217 Heritage Financial Corp. 12,259 215 First Financial Corp. 6,244 214 * Asta Funding Inc. 23,859 213 Westfield Financial Inc. 24,792 209 Gladstone Commercial Corp. 12,205 200 Suffolk Bancorp 7,855 198 * Consumer Portfolio Services Inc. 44,874 190 MainSource Financial Group Inc. 8,753 185 *,^ Health Insurance Innovations Inc. Class A 30,158 184 CNB Financial Corp. 10,431 183 First Financial Northwest Inc. 13,902 183 * Bancorp Inc. 31,312 179 One Liberty Properties Inc. 7,940 178 Univest Corp. of Pennsylvania 9,068 177 Meta Financial Group Inc. 3,769 172 * First Marblehead Corp. 44,194 168 * Republic First Bancorp Inc. 38,554 162 Premier Financial Bancorp Inc. 10,265 162 Merchants Bancshares Inc. 5,356 159 Resource America Inc. Class A 27,332 158 * WMIH Corp. 67,015 157 Pzena Investment Management Inc. Class A 20,734 157 UMH Properties Inc. 14,866 147 Fidelity & Guaranty Life 5,600 147 * Phoenix Cos. Inc. 3,958 146 * First Acceptance Corp. 79,063 142 * Ashford Inc. 3,035 138 * Atlantic Capital Bancshares Inc. 9,910 138 JAVELIN Mortgage Investment Corp. 18,519 133 Oppenheimer Holdings Inc. Class A 8,231 130 RAIT Financial Trust 41,189 129 Eastern Virginia Bankshares Inc. 17,962 120 US Global Investors Inc. Class A 67,397 117 * Hallmark Financial Services Inc. 9,970 115 * Anchor BanCorp Wisconsin Inc. 2,539 114 Mercantile Bank Corp. 5,064 114 * Allegiance Bancshares Inc. 5,750 106 Westwood Holdings Group Inc. 1,737 102 West Bancorporation Inc. 5,505 100 * Old Second Bancorp Inc. 13,938 100 National Bankshares Inc. 2,789 96 Southwest Bancorp Inc. 5,843 88 * CommunityOne Bancorp 6,452 86 * FRP Holdings Inc. 2,385 85 * First Foundation Inc. 3,564 80 * Atlanticus Holdings Corp. 26,603 80 Pulaski Financial Corp. 4,915 79 Peoples Bancorp Inc. 4,038 79 ^ United Development Funding IV 24,240 78 * Maui Land & Pineapple Co. Inc. 12,826 75 Heritage Commerce Corp. 7,357 74 Fidelity Southern Corp. 4,549 73 * Intersections Inc. 29,386 72 Five Oaks Investment Corp. 11,883 67 * Jacksonville Bancorp Inc. 4,021 66 ^ FXCM Inc. Class A 6,070 65 CatchMark Timber Trust Inc. Class A 6,000 65 * Hampton Roads Bankshares Inc. 36,253 64 Provident Financial Holdings Inc. 3,696 63 Atlantic American Corp. 13,780 61 Stonegate Bank 2,012 60 * American River Bankshares 5,676 58 * On Deck Capital Inc. 6,956 54 National Storage Affiliates Trust 2,500 53 Territorial Bancorp Inc. 1,980 52 Independence Holding Co. 3,224 51 United Community Financial Corp. 8,716 51 * Cascade Bancorp 8,045 46 * Carolina Bank Holdings Inc. 2,826 46 Farmers Capital Bank Corp. 1,726 46 Park Sterling Corp. 6,702 45 First Internet Bancorp 1,900 44 Peapack Gladstone Financial Corp. 2,544 43 *,^ Bear State Financial Inc. 4,605 43 Baylake Corp. 2,640 42 Monarch Financial Holdings Inc. 2,310 38 HopFed Bancorp Inc. 3,323 38 Federal Agricultural Mortgage Corp. Class A 1,021 38 Manning & Napier Inc. 4,280 35 ^ Institutional Financial Markets Inc. 39,632 34 Jernigan Capital Inc. 2,148 34 Northrim BanCorp Inc. 1,390 33 * Conifer Holdings Inc. 4,822 31 California First National Bancorp 2,366 31 Pacific Continental Corp. 1,900 31 Macatawa Bank Corp. 4,802 30 Blue Capital Reinsurance Holdings Ltd. 1,567 28 Cheviot Financial Corp. 1,812 27 Northeast Bancorp 2,506 27 PJT Partners Inc. 1,085 26 * Performant Financial Corp. 14,420 25 * Regional Management Corp. 1,415 24 Landmark Bancorp Inc. 863 22 * HomeTrust Bancshares Inc. 1,176 22 * Bay Bancorp Inc. 4,284 21 Kingstone Cos. Inc. 2,352 19 Middleburg Financial Corp. 859 19 First Bancorp Inc. 902 18 Penns Woods Bancorp Inc. 414 16 Fox Chase Bancorp Inc. 777 15 MutualFirst Financial Inc. 544 14 CB Financial Services Inc. 661 13 Horizon Bancorp 520 13 Eagle Bancorp Montana Inc. 1,015 12 Preferred Bank 380 12 * Anchor Bancorp Inc. 404 10 * Jason Industries Inc. 2,757 10 Medley Management Inc. Class A 1,751 10 IF Bancorp Inc. 509 9 * ASB Bancorp Inc. 385 9 Home Bancorp Inc. 343 9 Chemung Financial Corp. 309 8 * Entegra Financial Corp. 447 8 * Howard Bancorp Inc. 599 7 WVS Financial Corp. 623 7 FS Bancorp Inc. 270 7 * Coastway Bancorp Inc. 497 6 Parke Bancorp Inc. 446 6 Central Valley Community Bancorp 509 6 First Bancshares Inc. 325 5 Wheeler REIT Inc. 3,900 5 * CU Bancorp 225 5 * Atlantic Coast Financial Corp. 761 5 * Seacoast Banking Corp. of Florida 282 4 MidSouth Bancorp Inc. 520 4 Hingham Institution for Savings 27 3 MidWestOne Financial Group Inc. 100 3 United Community Bancorp 200 3 AmeriServ Financial Inc. 887 3 Pathfinder Bancorp Inc. 234 3 * Unico American Corp. 241 2 * Melrose Bancorp Inc. 152 2 Old Line Bancshares Inc. 117 2 * Peoples Financial Corp. 221 2 Bankwell Financial Group Inc. 100 2 * Village Bank and Trust Financial Corp. 100 2 * Sun Bancorp Inc. 92 2 United Bancorp Inc. 197 2 Sotherly Hotels Inc. 300 2 * National Holdings Corp. 454 1 Bancorp of New Jersey Inc. 68 1 Independent Bank Corp. 53 1 * Equitable Financial Corp. 68 1 SI Financial Group Inc. 31 — Salisbury Bancorp Inc. 11 — * Porter Bancorp Inc. 288 — * Cordia Bancorp Inc. 47 — * Vestin Realty Mortgage II Inc. 22 — * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,629 — Health Care (13.0%) Johnson & Johnson 5,071,886 548,778 Pfizer Inc. 11,346,248 336,303 Merck & Co. Inc. 5,134,685 271,676 Gilead Sciences Inc. 2,512,353 230,785 UnitedHealth Group Inc. 1,747,389 225,238 Amgen Inc. 1,382,399 207,263 Bristol-Myers Squibb Co. 3,068,586 196,021 * Allergan plc 724,422 194,167 Medtronic plc 2,584,608 193,846 AbbVie Inc. 2,961,561 169,164 * Celgene Corp. 1,436,759 143,805 Eli Lilly & Co. 1,829,791 131,763 Abbott Laboratories 2,707,908 113,272 * Biogen Inc. 401,736 104,580 Thermo Fisher Scientific Inc. 728,441 103,140 * Express Scripts Holding Co. 1,233,606 84,736 Aetna Inc. 642,327 72,165 Anthem Inc. 480,137 66,734 Cigna Corp. 469,830 64,479 Becton Dickinson and Co. 389,185 59,086 Stryker Corp. 547,980 58,793 * Alexion Pharmaceuticals Inc. 393,194 54,740 * Regeneron Pharmaceuticals Inc. 141,747 51,091 Humana Inc. 272,486 49,851 * HCA Holdings Inc. 636,652 49,691 Baxalta Inc. 1,185,267 47,885 * Boston Scientific Corp. 2,477,153 46,595 * Illumina Inc. 268,963 43,602 Baxter International Inc. 1,005,011 41,286 * Intuitive Surgical Inc. 68,679 41,280 Zoetis Inc. 822,052 36,442 * Vertex Pharmaceuticals Inc. 452,934 36,004 * Mylan NV 767,912 35,593 Zimmer Biomet Holdings Inc. 333,260 35,536 * Edwards Lifesciences Corp. 393,920 34,748 Perrigo Co. plc 255,602 32,699 CR Bard Inc. 135,535 27,469 DENTSPLY SIRONA Inc. 444,198 27,376 St. Jude Medical Inc. 495,256 27,239 * Henry Schein Inc. 151,462 26,147 * BioMarin Pharmaceutical Inc. 281,633 23,229 * DaVita HealthCare Partners Inc. 310,160 22,760 * Laboratory Corp. of America Holdings 185,983 21,784 * Incyte Corp. 292,484 21,196 Universal Health Services Inc. Class B 166,550 20,772 Quest Diagnostics Inc. 263,419 18,821 * Waters Corp. 142,611 18,813 * Centene Corp. 296,862 18,278 * Hologic Inc. 469,291 16,191 ResMed Inc. 257,328 14,879 * Varian Medical Systems Inc. 177,214 14,181 * Jazz Pharmaceuticals plc 106,501 13,904 * Medivation Inc. 300,794 13,831 Cooper Cos. Inc. 88,641 13,648 * IDEXX Laboratories Inc. 166,375 13,030 * Mallinckrodt plc 212,042 12,994 Teleflex Inc. 76,499 12,011 * Endo International plc 416,109 11,713 STERIS plc 157,838 11,214 * MEDNAX Inc. 172,435 11,143 * DexCom Inc. 142,717 9,692 * Align Technology Inc. 131,149 9,533 * Quintiles Transnational Holdings Inc. 145,834 9,494 * Alkermes plc 277,073 9,473 * Ionis Pharmaceuticals Inc. 219,643 8,896 * United Therapeutics Corp. 79,032 8,807 West Pharmaceutical Services Inc. 125,404 8,693 * Alnylam Pharmaceuticals Inc. 133,041 8,351 * Alere Inc. 159,073 8,051 * Amsurg Corp. 100,603 7,505 * WellCare Health Plans Inc. 80,863 7,500 Patterson Cos. Inc. 160,729 7,479 * Envision Healthcare Holdings Inc. 341,885 6,974 * Acadia Healthcare Co. Inc. 122,266 6,738 * ABIOMED Inc. 69,924 6,630 * Charles River Laboratories International Inc. 85,455 6,489 Bio-Techne Corp. 68,026 6,430 * Seattle Genetics Inc. 178,648 6,269 * Neurocrine Biosciences Inc. 158,065 6,251 *,^ OPKO Health Inc. 599,782 6,232 * PAREXEL International Corp. 98,770 6,196 HealthSouth Corp. 159,011 5,984 * Team Health Holdings Inc. 135,173 5,652 Bruker Corp. 199,809 5,595 * LifePoint Health Inc. 79,762 5,524 Hill-Rom Holdings Inc. 107,422 5,403 * Brookdale Senior Living Inc. 338,241 5,371 * Prestige Brands Holdings Inc. 96,592 5,157 * Bio-Rad Laboratories Inc. Class A 37,715 5,156 * Molina Healthcare Inc. 77,081 4,971 *,^ Juno Therapeutics Inc. 128,852 4,908 * Myriad Genetics Inc. 130,914 4,900 Owens & Minor Inc. 114,988 4,648 Healthcare Services Group Inc. 125,236 4,610 * ACADIA Pharmaceuticals Inc. 163,673 4,576 * Catalent Inc. 171,161 4,565 * NuVasive Inc. 91,343 4,444 * Cepheid 132,843 4,432 Cantel Medical Corp. 61,218 4,369 * Horizon Pharma plc 262,293 4,346 * Tenet Healthcare Corp. 144,385 4,177 * Ultragenyx Pharmaceutical Inc. 64,169 4,063 * Impax Laboratories Inc. 126,730 4,058 * Anacor Pharmaceuticals Inc. 72,795 3,891 * Medicines Co. 121,000 3,844 * Community Health Systems Inc. 206,162 3,816 * Intercept Pharmaceuticals Inc. 28,932 3,717 * Integra LifeSciences Holdings Corp. 54,128 3,646 * Ligand Pharmaceuticals Inc. 32,962 3,530 * Masimo Corp. 83,073 3,476 * Insulet Corp. 104,165 3,454 * Akorn Inc. 146,267 3,442 * Pacira Pharmaceuticals Inc. 64,099 3,396 * Nektar Therapeutics 245,680 3,378 * VWR Corp. 121,903 3,299 * Neogen Corp. 64,908 3,268 * Haemonetics Corp. 93,297 3,264 *,^ Intrexon Corp. 95,478 3,236 * Amedisys Inc. 66,820 3,230 *,^ Kite Pharma Inc. 70,239 3,225 * Magellan Health Inc. 46,613 3,166 * TESARO Inc. 66,917 2,946 * Globus Medical Inc. 123,983 2,945 * INC Research Holdings Inc. Class A 70,040 2,886 * Emergent BioSolutions Inc. 79,233 2,880 * Affymetrix Inc. 203,284 2,848 * Wright Medical Group NV 169,759 2,818 * ICU Medical Inc. 26,104 2,717 * Bluebird Bio Inc. 63,715 2,708 * Ironwood Pharmaceuticals Inc. Class A 238,622 2,611 CONMED Corp. 61,453 2,577 * ARIAD Pharmaceuticals Inc. 402,209 2,570 * Cynosure Inc. Class A 57,323 2,529 * Innoviva Inc. 199,101 2,507 * Air Methods Corp. 68,436 2,479 Analogic Corp. 31,310 2,474 * FibroGen Inc. 113,430 2,415 * Halyard Health Inc. 83,831 2,408 * Novavax Inc. 463,820 2,393 * HMS Holdings Corp. 166,097 2,384 Abaxis Inc. 52,349 2,376 * Nevro Corp. 41,564 2,338 * Ophthotech Corp. 52,188 2,206 * Achillion Pharmaceuticals Inc. 283,428 2,188 * Natus Medical Inc. 55,800 2,144 * Exelixis Inc. 533,540 2,134 * Acorda Therapeutics Inc. 79,560 2,104 * Agios Pharmaceuticals Inc. 51,084 2,074 * TherapeuticsMD Inc. 317,259 2,030 * AMAG Pharmaceuticals Inc. 82,772 1,937 * Anika Therapeutics Inc. 43,057 1,926 * Select Medical Holdings Corp. 155,335 1,835 * Intra-Cellular Therapies Inc. Class A 65,415 1,819 Kindred Healthcare Inc. 147,218 1,818 * Radius Health Inc. 57,779 1,817 * PRA Health Sciences Inc. 41,802 1,787 * Portola Pharmaceuticals Inc. 87,204 1,779 *,^ Inovio Pharmaceuticals Inc. 201,850 1,758 * Halozyme Therapeutics Inc. 183,900 1,742 * Amicus Therapeutics Inc. 204,108 1,725 * Cerus Corp. 290,313 1,722 * Dynavax Technologies Corp. 88,027 1,694 Atrion Corp. 4,258 1,683 * Depomed Inc. 115,613 1,610 Ensign Group Inc. 70,800 1,603 * Surgical Care Affiliates Inc. 33,821 1,565 * Capital Senior Living Corp. 83,253 1,542 *,^ Accuray Inc. 264,898 1,531 *,^ MiMedx Group Inc. 167,902 1,467 * CorVel Corp. 37,188 1,466 * Puma Biotechnology Inc. 49,879 1,465 * ImmunoGen Inc. 171,840 1,464 * SciClone Pharmaceuticals Inc. 131,708 1,449 * Genomic Health Inc. 58,221 1,442 *,^ Sarepta Therapeutics Inc. 73,428 1,433 * AngioDynamics Inc. 113,529 1,395 * Arena Pharmaceuticals Inc. 698,790 1,377 * Agenus Inc. 329,021 1,369 * Momenta Pharmaceuticals Inc. 147,877 1,366 * Array BioPharma Inc. 453,943 1,339 * AtriCure Inc. 78,730 1,325 Meridian Bioscience Inc. 64,152 1,322 *,^ Advaxis Inc. 144,438 1,304 * Exact Sciences Corp. 191,243 1,289 *,^ Insys Therapeutics Inc. 80,090 1,281 * Lexicon Pharmaceuticals Inc. 107,084 1,280 * Albany Molecular Research Inc. 83,499 1,277 * Theravance Biopharma Inc. 66,087 1,242 * NxStage Medical Inc. 82,882 1,242 * Almost Family Inc. 33,207 1,237 *,^ ZIOPHARM Oncology Inc. 163,372 1,212 * Omnicell Inc. 43,423 1,210 * MacroGenics Inc. 63,736 1,195 *,^ Arrowhead Research Corp. 238,742 1,151 *,^ Geron Corp. 392,919 1,147 *,^ Cempra Inc. 65,426 1,146 PDL BioPharma Inc. 342,206 1,140 *,^ Keryx Biopharmaceuticals Inc. 242,270 1,131 * BioTelemetry Inc. 95,717 1,118 *,^ Omeros Corp. 72,872 1,118 *,^ Lannett Co. Inc. 61,244 1,098 *,^ Relypsa Inc. 78,760 1,067 CryoLife Inc. 97,611 1,049 * Clovis Oncology Inc. 54,106 1,039 * HeartWare International Inc. 32,709 1,028 *,^ Merrimack Pharmaceuticals Inc. 122,578 1,026 * Repligen Corp. 38,188 1,024 * Epizyme Inc. 81,926 993 * Alder Biopharmaceuticals Inc. 40,107 982 * Sage Therapeutics Inc. 30,621 982 * BioSpecifics Technologies Corp. 28,042 976 *,^ Athersys Inc. 431,868 972 * Zeltiq Aesthetics Inc. 35,749 971 * PharMerica Corp. 43,657 965 * ANI Pharmaceuticals Inc. 28,466 958 * Five Prime Therapeutics Inc. 23,500 955 * Merit Medical Systems Inc. 51,243 947 * Luminex Corp. 46,438 901 * Insmed Inc. 70,864 898 * Triple-S Management Corp. Class B 36,112 898 * Enanta Pharmaceuticals Inc. 30,500 896 * Orthofix International NV 20,831 865 * Anthera Pharmaceuticals Inc. 235,165 851 * Cutera Inc. 74,098 834 *,^ NewLink Genetics Corp. 45,780 833 *,^ BioScrip Inc. 388,834 832 *,^ BioTime Inc. 287,499 825 * Aimmune Therapeutics Inc. 60,636 822 * Corcept Therapeutics Inc. 175,315 820 * AcelRx Pharmaceuticals Inc. 264,184 814 * Applied Genetic Technologies Corp. 58,091 812 * Healthways Inc. 80,176 809 *,^ Adeptus Health Inc. Class A 14,540 808 * Foundation Medicine Inc. 44,412 807 * Spectranetics Corp. 55,521 806 * Infinity Pharmaceuticals Inc. 152,248 802 * Inogen Inc. 17,443 785 Invacare Corp. 59,377 782 * Bellicum Pharmaceuticals Inc. 82,467 771 *,^ MannKind Corp. 459,613 740 * Aduro Biotech Inc. 57,700 739 * ArQule Inc. 461,013 738 *,^ Fortress Biotech Inc. 237,089 735 * Addus HomeCare Corp. 42,708 734 * Exactech Inc. 36,189 733 *,^ BioDelivery Sciences International Inc. 226,829 733 * Quidel Corp. 42,007 725 * Cardiovascular Systems Inc. 69,649 722 * Acceleron Pharma Inc. 27,340 722 * LHC Group Inc. 19,704 701 * Adamas Pharmaceuticals Inc. 47,539 687 * Heron Therapeutics Inc. 36,000 684 * Celldex Therapeutics Inc. 178,688 675 * Sangamo BioSciences Inc. 107,112 648 * Endologix Inc. 76,842 642 * Mirati Therapeutics Inc. 28,400 608 * Coherus Biosciences Inc. 28,210 599 * Concert Pharmaceuticals Inc. 43,843 599 * BioCryst Pharmaceuticals Inc. 208,888 591 * Spectrum Pharmaceuticals Inc. 92,611 589 *,^ Galena Biopharma Inc. 424,609 577 * Curis Inc. 353,909 570 *,^ Accelerate Diagnostics Inc. 39,464 567 * LDR Holding Corp. 22,100 563 * AVEO Pharmaceuticals Inc. 596,946 549 US Physical Therapy Inc. 10,958 545 *,^ Pacific Biosciences of California Inc. 62,460 531 * OraSure Technologies Inc. 73,080 528 * XenoPort Inc. 116,008 523 *,^ Organovo Holdings Inc. 238,645 518 * Durect Corp. 375,159 506 * Aegerion Pharmaceuticals Inc. 134,599 498 * Ardelyx Inc. 63,880 496 * Dermira Inc. 23,936 495 Digirad Corp. 98,283 487 * Idera Pharmaceuticals Inc. 245,902 487 *,^ Ampio Pharmaceuticals Inc. 209,262 471 * Supernus Pharmaceuticals Inc. 30,782 469 *,^ Antares Pharma Inc. 526,652 458 * Sagent Pharmaceuticals Inc. 37,556 457 * HealthStream Inc. 20,427 451 National HealthCare Corp. 7,198 448 *,^ Spark Therapeutics Inc. 15,018 443 * Retrophin Inc. 31,716 433 * Raptor Pharmaceutical Corp. 93,141 428 * Atara Biotherapeutics Inc. 20,997 400 * NeoGenomics Inc. 59,111 398 *,^ Eagle Pharmaceuticals Inc. 9,800 397 * Vascular Solutions Inc. 12,069 393 *,^ Teligent Inc. 79,367 389 * Enzo Biochem Inc. 83,942 382 * Chimerix Inc. 74,004 378 * Immunomedics Inc. 150,892 377 * ChemoCentryx Inc. 149,490 372 *,^ Biolase Inc. 281,018 368 * Collegium Pharmaceutical Inc. 19,980 363 * Akebia Therapeutics Inc. 38,886 350 * Lion Biotechnologies Inc. 68,925 350 * Catalyst Pharmaceuticals Inc. 298,621 349 * Juniper Pharmaceuticals Inc. 51,226 339 * PTC Therapeutics Inc. 51,593 332 * BIND Therapeutics Inc. 146,943 323 * Amphastar Pharmaceuticals Inc. 26,939 323 *,^ CTI BioPharma Corp. 593,874 316 * Aerie Pharmaceuticals Inc. 25,949 316 *,^ CytRx Corp. 117,384 315 * SurModics Inc. 16,857 310 *,^ Rockwell Medical Inc. 41,233 310 Universal American Corp. 42,372 303 * Cytokinetics Inc. 42,787 302 * Zogenix Inc. 31,115 288 *,^ Endocyte Inc. 91,845 285 * Revance Therapeutics Inc. 16,130 282 LeMaitre Vascular Inc. 17,245 268 *,^ OvaScience Inc. 27,700 263 * Vanda Pharmaceuticals Inc. 30,224 253 * SeaSpine Holdings Corp. 16,795 246 *,^ Alimera Sciences Inc. 130,300 228 * Aratana Therapeutics Inc. 40,600 224 * Synergy Pharmaceuticals Inc. 81,023 224 * Progenics Pharmaceuticals Inc. 50,891 222 * Alliance HealthCare Services Inc. 30,624 220 * Five Star Quality Care Inc. 94,576 217 *,^ Actinium Pharmaceuticals Inc. 106,660 212 * RTI Surgical Inc. 50,534 202 Osiris Therapeutics Inc. 35,327 202 * Editas Medicine Inc. 5,796 200 * Otonomy Inc. 13,331 199 * Symmetry Surgical Inc. 20,007 197 * Avalanche Biotechnologies Inc. 38,121 197 * Dicerna Pharmaceuticals Inc. 35,621 191 * Xencor Inc. 13,600 183 * Karyopharm Therapeutics Inc. 20,202 180 * STAAR Surgical Co. 22,704 168 * K2M Group Holdings Inc. 10,300 153 *,^ Navidea Biopharmaceuticals Inc. 158,410 150 * Harvard Bioscience Inc. 45,022 136 * TG Therapeutics Inc. 15,500 132 * GenMark Diagnostics Inc. 24,632 130 * Alphatec Holdings Inc. 511,402 123 * InfuSystems Holdings Inc. 34,480 121 * Acura Pharmaceuticals Inc. 41,356 117 *,^ Avinger Inc. 12,064 116 * Pain Therapeutics Inc. 51,137 114 * Aralez Pharmaceuticals Inc. 31,094 110 * Derma Sciences Inc. 35,606 110 * ARCA biopharma Inc. 32,141 110 * OncoMed Pharmaceuticals Inc. 10,900 110 *,^ Apricus Biosciences Inc. 188,587 110 *,^ Hansen Medical Inc. 41,502 108 * Intersect ENT Inc. 5,700 108 * MyoKardia Inc. 10,058 108 *,^ Calithera Biosciences Inc. 18,562 105 *,^ iBio Inc. 177,100 101 * Cumberland Pharmaceuticals Inc. 22,092 99 * Entellus Medical Inc. 5,448 99 *,^ Nobilis Health Corp. 31,760 99 *,^ Orexigen Therapeutics Inc. 175,407 99 * Regulus Therapeutics Inc. 14,100 98 * RadNet Inc. 19,852 96 * Heska Corp. 3,364 96 * Paratek Pharmaceuticals Inc. 6,304 96 * XBiotech Inc. 9,598 91 * La Jolla Pharmaceutical Co. 4,200 88 * Achaogen Inc. 31,274 86 * ConforMIS Inc. 7,866 85 Psychemedics Corp. 5,861 81 * Flexion Therapeutics Inc. 8,700 80 * AAC Holdings Inc. 4,000 79 * MEI Pharma Inc. 61,287 77 * Sucampo Pharmaceuticals Inc. Class A 7,058 77 Enzon Pharmaceuticals Inc. 163,149 77 * Bovie Medical Corp. 45,545 76 * Aclaris Therapeutics Inc. 3,749 71 *,^ Eiger BioPharmaceuticals Inc. 4,210 71 AdCare Health Systems Inc. 28,860 67 * Oncocyte Corp. 14,374 66 * Abeona Therapeutics Inc. 25,563 65 * Oncothyreon Inc. 51,256 65 * CorMedix Inc. 23,800 63 * Wright Medical Group Inc. CVR Exp. 12/31/2049 50,806 63 * Cara Therapeutics Inc. 9,848 61 * Carbylan Therapeutics Inc. 92,248 59 * Flex Pharma Inc. 5,140 56 * Chiasma Inc. 6,057 55 * Invitae Corp. 5,410 55 * Catabasis Pharmaceuticals Inc. 10,960 55 * AxoGen Inc. 10,130 54 * Tandem Diabetes Care Inc. 6,010 52 * Versartis Inc. 6,517 52 * Alexza Pharmaceuticals Inc. 104,627 51 *,^ Northwest Biotherapeutics Inc. 33,900 50 * Genesis Healthcare Inc. 21,297 49 * Glaukos Corp. 2,920 49 * Aldeyra Therapeutics Inc. 11,621 49 * Blueprint Medicines Corp. 2,685 48 * Vericel Corp. 8,106 48 * vTv Therapeutics Inc. Class A 9,072 47 * ADMA Biologics Inc. 5,316 43 * Peregrine Pharmaceuticals Inc. 98,096 41 * Stemline Therapeutics Inc. 8,700 41 * Adamis Pharmaceuticals Corp. 6,605 40 * Vical Inc. 96,241 38 *,^ Biocept Inc. 28,081 36 *,^ GTx Inc. 69,694 35 * Seres Therapeutics Inc. 1,211 32 * Asterias Biotherapeutics Inc. 6,720 32 * Loxo Oncology Inc. 1,127 31 * Pernix Therapeutics Holdings Inc. 28,805 30 * Cerulean Pharma Inc. 10,400 28 * CEL-SCI Corp. 51,277 27 * Argos Therapeutics Inc. 3,850 25 *,^ Vital Therapies Inc. 2,600 24 * Fibrocell Science Inc. 9,200 23 * Oculus Innovative Sciences Inc. 23,597 23 * REGENXBIO Inc. 1,817 20 * Alliqua BioMedical Inc. 22,830 19 *,^ Second Sight Medical Products Inc. 3,600 17 * MGC Diagnostics Corp. 2,800 17 * Venaxis Inc. 6,005 16 * Cymabay Therapeutics Inc. 11,957 16 * Ohr Pharmaceutical Inc. 5,000 16 * ERBA Diagnostics Inc. 15,727 16 * InVivo Therapeutics Holdings Corp. 2,160 15 * Agile Therapeutics Inc. 2,300 14 * Caladrius Biosciences Inc. 18,200 14 *,^ Presbia plc 3,100 14 * Veracyte Inc. 2,228 12 *,^ Teladoc Inc. 1,210 12 * Esperion Therapeutics Inc. 675 11 * Cytori Therapeutics Inc. 49,137 10 * Nivalis Therapeutics Inc. 2,432 10 * Cancer Genetics Inc. 3,500 10 * Neos Therapeutics Inc. 912 10 * CoLucid Pharmaceuticals Inc. 1,560 10 * Tetraphase Pharmaceuticals Inc. 2,000 9 * Ocular Therapeutix Inc. 910 9 * Corindus Vascular Robotics Inc. 8,802 9 * CytoSorbents Corp. 2,200 9 * Corbus Pharmaceuticals Holdings Inc. 4,620 8 * Assembly Biosciences Inc. 1,600 8 * Amedica Corp. 5,026 8 Diversicare Healthcare Services Inc. 913 8 * EndoChoice Holdings Inc. 1,463 8 * Aethlon Medical Inc. 1,232 7 * Hooper Holmes Inc. 46,878 6 * Threshold Pharmaceuticals Inc. 13,478 6 * CAS Medical Systems Inc. 4,100 6 * Discovery Laboratories Inc. 3,527 6 Birner Dental Management Services Inc. 603 6 * USMD Holdings Inc. 447 5 Utah Medical Products Inc. 68 4 * Cidara Therapeutics Inc. 281 4 * BioPharmX Corp. 2,553 3 Catalyst Biosciences Inc. 1,384 2 * BioLife Solutions Inc. 1,215 2 * Sequenom Inc. 1,514 2 * ProPhase Labs Inc. 1,210 1 * Hemispherx Biopharma Inc. 10,732 1 Daxor Corp. 161 1 * AmpliPhi Biosciences Corp. 288 1 * Unilife Corp. 491 — * Biodel Inc. 700 — * CASI Pharmaceuticals Inc. 200 — * Celsion Corp. 127 — * Repros Therapeutics Inc. 66 — * EnteroMedics Inc. 12 — * StemCells Inc. 1 — Industrials (12.6%) General Electric Co. 17,347,235 551,469 3M Co. 1,112,103 185,310 Honeywell International Inc. 1,343,358 150,523 Boeing Co. 1,156,854 146,851 United Technologies Corp. 1,383,729 138,511 United Parcel Service Inc. Class B 1,269,797 133,926 Accenture plc Class A 1,154,222 133,197 Union Pacific Corp. 1,558,011 123,940 Lockheed Martin Corp. 477,276 105,717 Danaher Corp. 1,073,055 101,790 * PayPal Holdings Inc. 2,133,972 82,371 Caterpillar Inc. 1,069,889 81,889 FedEx Corp. 481,070 78,280 Automatic Data Processing Inc. 799,199 71,696 Raytheon Co. 549,657 67,404 Northrop Grumman Corp. 332,662 65,834 Emerson Electric Co. 1,191,385 64,788 General Dynamics Corp. 485,992 63,845 Illinois Tool Works Inc. 568,129 58,199 Eaton Corp. plc 844,185 52,812 Waste Management Inc. 818,786 48,308 CSX Corp. 1,778,360 45,793 Norfolk Southern Corp. 547,872 45,610 TE Connectivity Ltd. 679,181 42,055 * Fiserv Inc. 409,599 42,017 Sherwin-Williams Co. 144,481 41,129 Deere & Co. 521,422 40,144 Cummins Inc. 324,320 35,656 PACCAR Inc. 645,348 35,294 Roper Technologies Inc. 185,259 33,860 Fidelity National Information Services Inc. 518,419 32,821 Amphenol Corp. Class A 565,938 32,723 Paychex Inc. 596,843 32,236 Ingersoll-Rand plc 476,682 29,559 Tyco International plc 780,483 28,652 Parker-Hannifin Corp. 248,356 27,587 Rockwell Automation Inc. 241,629 27,485 Vulcan Materials Co. 244,757 25,839 ^ Fastenal Co. 503,809 24,687 * LinkedIn Corp. Class A 214,177 24,491 WW Grainger Inc. 103,821 24,235 Agilent Technologies Inc. 605,059 24,112 * FleetCor Technologies Inc. 160,866 23,929 * Alliance Data Systems Corp. 106,043 23,329 * Verisk Analytics Inc. Class A 278,397 22,250 Rockwell Collins Inc. 240,985 22,221 AMETEK Inc. 433,782 21,680 * TransDigm Group Inc. 93,367 20,572 Xerox Corp. 1,767,845 19,729 * Stericycle Inc. 156,172 19,707 Republic Services Inc. Class A 412,113 19,637 CH Robinson Worldwide Inc. 263,926 19,591 Masco Corp. 613,548 19,296 Martin Marietta Materials Inc. 120,776 19,265 WestRock Co. 477,435 18,634 Ball Corp. 260,026 18,537 Dover Corp. 284,822 18,323 Pentair plc 331,219 17,972 Acuity Brands Inc. 80,494 17,559 Sealed Air Corp. 359,932 17,280 * Mettler-Toledo International Inc. 49,881 17,197 Kansas City Southern 198,953 17,001 Expeditors International of Washington Inc. 339,863 16,589 Textron Inc. 449,140 16,376 Fortune Brands Home & Security Inc. 291,164 16,317 Global Payments Inc. 237,800 15,528 * Vantiv Inc. Class A 285,833 15,401 L-3 Communications Holdings Inc. 129,609 15,359 Waste Connections Inc. 224,864 14,524 Total System Services Inc. 302,838 14,409 Cintas Corp. 159,002 14,280 JB Hunt Transport Services Inc. 167,703 14,127 Valspar Corp. 131,497 14,073 Fluor Corp. 259,019 13,909 Xylem Inc. 329,769 13,488 Wabtec Corp. 167,649 13,293 Broadridge Financial Solutions Inc. 218,476 12,958 * Crown Holdings Inc. 256,290 12,709 ADT Corp. 303,738 12,532 Jack Henry & Associates Inc. 146,266 12,370 * Sensata Technologies Holding NV 313,126 12,162 * HD Supply Holdings Inc. 367,718 12,160 Carlisle Cos. Inc. 118,484 11,789 Huntington Ingalls Industries Inc. 86,071 11,787 * Spirit AeroSystems Holdings Inc. Class A 256,855 11,651 IDEX Corp. 140,053 11,608 * Trimble Navigation Ltd. 461,222 11,438 Allegion plc 175,546 11,184 * Arrow Electronics Inc. 172,223 11,093 ManpowerGroup Inc. 134,741 10,971 Packaging Corp. of America 179,622 10,849 Robert Half International Inc. 229,897 10,709 Avnet Inc. 241,495 10,698 * CoStar Group Inc. 56,783 10,685 Hubbell Inc. Class B 100,449 10,641 Flowserve Corp. 239,490 10,636 * United Rentals Inc. 169,803 10,560 Lennox International Inc. 77,958 10,539 AO Smith Corp. 137,275 10,475 PerkinElmer Inc. 204,997 10,139 * Jacobs Engineering Group Inc. 225,290 9,811 Owens Corning 202,777 9,587 Orbital ATK Inc. 108,227 9,409 * Old Dominion Freight Line Inc. 131,338 9,144 Bemis Co. Inc. 175,539 9,089 AptarGroup Inc. 115,539 9,059 Sonoco Products Co. 185,562 9,013 Macquarie Infrastructure Corp. 132,504 8,936 B/E Aerospace Inc. 192,180 8,863 * Keysight Technologies Inc. 314,781 8,732 * AECOM 280,454 8,635 Graco Inc. 102,457 8,602 FLIR Systems Inc. 257,828 8,495 Toro Co. 95,892 8,258 * Berry Plastics Group Inc. 221,567 8,010 Donaldson Co. Inc. 242,828 7,749 Graphic Packaging Holding Co. 599,257 7,700 Allison Transmission Holdings Inc. 282,277 7,616 Hexcel Corp. 173,007 7,562 * Genpact Ltd. 273,725 7,443 Chicago Bridge & Iron Co. NV 192,262 7,035 Lincoln Electric Holdings Inc. 119,615 7,006 MDU Resources Group Inc. 357,625 6,959 * Euronet Worldwide Inc. 91,783 6,802 MSC Industrial Direct Co. Inc. Class A 88,678 6,767 Nordson Corp. 88,753 6,749 FEI Co. 74,820 6,660 AGCO Corp. 133,270 6,624 * Zebra Technologies Corp. 95,632 6,599 * Genesee & Wyoming Inc. Class A 104,106 6,527 Ryder System Inc. 98,047 6,351 Watsco Inc. 47,069 6,342 * Quanta Services Inc. 280,445 6,327 National Instruments Corp. 210,025 6,324 World Fuel Services Corp. 129,514 6,292 RR Donnelley & Sons Co. 381,752 6,261 Booz Allen Hamilton Holding Corp. Class A 205,050 6,209 Heartland Payment Systems Inc. 63,982 6,179 Eagle Materials Inc. 87,039 6,102 * IPG Photonics Corp. 62,876 6,041 ITT Corp. 163,658 6,037 MAXIMUS Inc. 114,595 6,032 Jabil Circuit Inc. 311,978 6,012 * Kirby Corp. 98,792 5,956 * WEX Inc. 70,890 5,909 BWX Technologies Inc. 175,290 5,883 Cognex Corp. 147,941 5,762 Air Lease Corp. Class A 179,148 5,754 Curtiss-Wright Corp. 75,426 5,708 Deluxe Corp. 90,067 5,628 * CoreLogic Inc. 161,703 5,611 Oshkosh Corp. 137,122 5,604 *,^ XPO Logistics Inc. 181,237 5,564 Woodward Inc. 104,106 5,416 EMCOR Group Inc. 109,135 5,304 CLARCOR Inc. 91,370 5,280 Regal Beloit Corp. 81,782 5,160 * Teledyne Technologies Inc. 58,515 5,158 Trinity Industries Inc. 280,447 5,135 Landstar System Inc. 79,110 5,111 Littelfuse Inc. 40,889 5,034 Valmont Industries Inc. 40,105 4,967 Belden Inc. 77,061 4,730 * Owens-Illinois Inc. 294,693 4,703 Terex Corp. 188,836 4,698 * Generac Holdings Inc. 123,092 4,584 Timken Co. 136,831 4,582 HEICO Corp. Class A 96,253 4,582 Crane Co. 85,054 4,581 * Colfax Corp. 159,392 4,557 EnerSys 81,553 4,544 * Louisiana-Pacific Corp. 261,781 4,482 Convergys Corp. 160,893 4,468 * Clean Harbors Inc. 89,638 4,423 * First Data Corp. Class A 330,251 4,273 * WESCO International Inc. 77,251 4,223 * Coherent Inc. 45,688 4,199 * Universal Display Corp. 77,153 4,174 Silgan Holdings Inc. 77,451 4,118 KBR Inc. 264,920 4,101 * USG Corp. 160,129 3,973 CEB Inc. 60,861 3,940 *,^ Cimpress NV 43,085 3,907 Covanta Holding Corp. 219,663 3,704 GATX Corp. 77,841 3,697 * Armstrong World Industries Inc. 76,438 3,697 * Esterline Technologies Corp. 54,180 3,471 * Masonite International Corp. 52,798 3,458 * Rexnord Corp. 167,298 3,383 * Sanmina Corp. 144,281 3,373 * Proto Labs Inc. 43,352 3,342 * WageWorks Inc. 65,762 3,328 G&K Services Inc. Class A 45,338 3,321 Kennametal Inc. 146,565 3,296 Matson Inc. 80,181 3,221 AZZ Inc. 56,794 3,215 * On Assignment Inc. 86,967 3,211 * MasTec Inc. 157,605 3,190 Barnes Group Inc. 90,830 3,182 Universal Forest Products Inc. 36,994 3,175 ABM Industries Inc. 97,916 3,164 Simpson Manufacturing Co. Inc. 81,913 3,127 * KLX Inc. 96,798 3,111 Mueller Industries Inc. 105,163 3,094 * RBC Bearings Inc. 42,151 3,088 Granite Construction Inc. 64,577 3,087 UniFirst Corp. 28,074 3,063 Tetra Tech Inc. 102,217 3,048 Vishay Intertechnology Inc. 249,080 3,041 Aircastle Ltd. 136,682 3,040 Brink's Co. 89,951 3,021 John Bean Technologies Corp. 53,372 3,011 * ExlService Holdings Inc. 57,773 2,993 * Swift Transportation Co. 160,255 2,986 Comfort Systems USA Inc. 93,729 2,978 * Cardtronics Inc. 82,713 2,977 * AMN Healthcare Services Inc. 87,984 2,957 Applied Industrial Technologies Inc. 68,056 2,954 Knight Transportation Inc. 111,018 2,903 Joy Global Inc. 179,359 2,882 * Itron Inc. 69,022 2,880 AAON Inc. 102,600 2,873 Mobile Mini Inc. 86,315 2,850 Triumph Group Inc. 90,168 2,839 Watts Water Technologies Inc. Class A 51,417 2,835 MSA Safety Inc. 57,820 2,796 * Moog Inc. Class A 61,191 2,795 Apogee Enterprises Inc. 63,482 2,786 Albany International Corp. 73,001 2,744 * FTI Consulting Inc. 76,680 2,723 * Hub Group Inc. Class A 65,370 2,666 * Smith & Wesson Holding Corp. 99,938 2,660 Korn/Ferry International 93,816 2,654 * Anixter International Inc. 50,367 2,625 * Headwaters Inc. 130,684 2,593 Exponent Inc. 50,215 2,561 Forward Air Corp. 56,099 2,542 * American Woodmark Corp. 33,705 2,514 Mueller Water Products Inc. Class A 251,919 2,489 * Advisory Board Co. 76,459 2,466 Badger Meter Inc. 36,928 2,456 * Imperva Inc. 48,392 2,444 Standex International Corp. 31,304 2,436 * NeuStar Inc. Class A 98,948 2,434 * Huron Consulting Group Inc. 41,686 2,426 Franklin Electric Co. Inc. 75,167 2,418 *,^ Ambarella Inc. 53,906 2,410 * Plexus Corp. 60,612 2,395 EnPro Industries Inc. 41,341 2,385 Sturm Ruger & Co. Inc. 34,870 2,384 Astec Industries Inc. 50,838 2,373 ESCO Technologies Inc. 59,947 2,337 Essendant Inc. 72,579 2,317 Brady Corp. Class A 85,528 2,296 * DigitalGlobe Inc. 130,544 2,258 * OSI Systems Inc. 33,944 2,223 Insperity Inc. 42,804 2,214 * Atlas Air Worldwide Holdings Inc. 52,269 2,209 * TopBuild Corp. 73,045 2,172 * Babcock & Wilcox Enterprises Inc. 100,974 2,161 * Trex Co. Inc. 44,831 2,149 *,^ Knowles Corp. 159,768 2,106 Altra Industrial Motion Corp. 74,909 2,081 US Ecology Inc. 46,729 2,064 * Aerojet Rocketdyne Holdings Inc. 124,008 2,031 Heartland Express Inc. 109,302 2,028 Methode Electronics Inc. 68,403 2,000 Werner Enterprises Inc. 72,879 1,979 * TASER International Inc. 100,618 1,975 * Greatbatch Inc. 54,923 1,957 * II-VI Inc. 89,859 1,951 * TransUnion 70,414 1,944 * Air Transport Services Group Inc. 121,596 1,870 CIRCOR International Inc. 39,627 1,838 * Aegion Corp. Class A 86,919 1,833 Greif Inc. Class A 55,127 1,805 * ExamWorks Group Inc. 60,317 1,783 * Builders FirstSource Inc. 154,562 1,742 * Rofin-Sinar Technologies Inc. 53,233 1,715 * SPX FLOW Inc. 68,104 1,708 * Fabrinet 52,773 1,707 AAR Corp. 73,270 1,705 Alamo Group Inc. 30,415 1,694 Argan Inc. 47,818 1,681 ^ Outerwall Inc. 44,998 1,664 Schnitzer Steel Industries Inc. 89,280 1,646 EVERTEC Inc. 115,809 1,619 CTS Corp. 102,274 1,610 Actuant Corp. Class A 64,941 1,605 Otter Tail Corp. 54,057 1,601 * CBIZ Inc. 158,316 1,597 Griffon Corp. 103,036 1,592 * Wesco Aircraft Holdings Inc. 109,659 1,578 Kaman Corp. 36,764 1,569 Federal Signal Corp. 116,407 1,544 * Sykes Enterprises Inc. 51,044 1,541 * FARO Technologies Inc. 47,505 1,530 * Checkpoint Systems Inc. 148,094 1,499 Ennis Inc. 76,648 1,498 * Astronics Corp. 39,122 1,493 Quanex Building Products Corp. 85,754 1,489 * Rogers Corp. 24,848 1,488 Materion Corp. 55,745 1,476 * M/A-COM Technology Solutions Holdings Inc. 33,635 1,473 MTS Systems Corp. 22,874 1,392 * TriMas Corp. 79,355 1,390 TeleTech Holdings Inc. 50,076 1,390 * Benchmark Electronics Inc. 60,141 1,386 Heidrick & Struggles International Inc. 58,367 1,383 * US Concrete Inc. 23,170 1,380 * TrueBlue Inc. 52,132 1,363 TimkenSteel Corp. 149,356 1,359 * Veeco Instruments Inc. 69,764 1,359 * PHH Corp. 107,451 1,347 * Team Inc. 44,086 1,339 Greenbrier Cos. Inc. 47,971 1,326 * DHI Group Inc. 163,340 1,318 Insteel Industries Inc. 42,464 1,298 Marten Transport Ltd. 69,124 1,294 * Tutor Perini Corp. 82,003 1,274 General Cable Corp. 103,081 1,259 Primoris Services Corp. 51,077 1,241 * LifeLock Inc. 102,203 1,234 AVX Corp. 97,640 1,227 * Cross Country Healthcare Inc. 105,088 1,222 *,^ Navistar International Corp. 97,420 1,220 Cubic Corp. 30,496 1,219 ArcBest Corp. 56,287 1,215 ^ American Railcar Industries Inc. 29,773 1,213 Tennant Co. 23,364 1,203 ^ Lindsay Corp. 16,299 1,167 Park-Ohio Holdings Corp. 26,999 1,156 Raven Industries Inc. 71,348 1,143 * Meritor Inc. 141,393 1,140 Kadant Inc. 25,218 1,139 * Covenant Transportation Group Inc. Class A 47,075 1,139 * Boise Cascade Co. 54,031 1,120 * MYR Group Inc. 44,533 1,118 * Gibraltar Industries Inc. 39,034 1,116 Myers Industries Inc. 83,524 1,074 H&E Equipment Services Inc. 61,062 1,070 * Newport Corp. 45,995 1,058 ManTech International Corp. Class A 31,995 1,024 Daktronics Inc. 127,889 1,010 * Navigant Consulting Inc. 63,647 1,006 * Summit Materials Inc. Class A 51,606 1,004 SPX Corp. 66,450 998 * Energy Recovery Inc. 95,772 990 Manitowoc Co. Inc. 226,451 981 TAL International Group Inc. 62,890 971 *,^ Inovalon Holdings Inc. Class A 52,186 966 * Franklin Covey Co. 54,884 965 * EnerNOC Inc. 128,774 963 * Wabash National Corp. 71,596 945 * Lydall Inc. 27,960 909 * CRA International Inc. 44,811 880 Encore Wire Corp. 22,432 873 Harsco Corp. 158,494 864 Gorman-Rupp Co. 33,255 862 * Saia Inc. 30,544 860 Barrett Business Services Inc. 29,694 854 * Monster Worldwide Inc. 260,096 848 McGrath RentCorp 33,664 844 Multi-Color Corp. 15,587 832 * Patrick Industries Inc. 18,060 820 * TriNet Group Inc. 56,563 812 Resources Connection Inc. 52,079 810 * GP Strategies Corp. 29,017 795 Cass Information Systems Inc. 14,946 782 * BMC Stock Holdings Inc. 46,914 780 * Aerovironment Inc. 27,528 780 * Lionbridge Technologies Inc. 153,882 779 * PGT Inc. 78,865 776 Celadon Group Inc. 73,056 766 * Information Services Group Inc. 194,242 763 Sun Hydraulics Corp. 22,809 757 * ARC Document Solutions Inc. 167,539 754 * Continental Building Products Inc. 40,510 752 Kforce Inc. 37,720 739 * PowerSecure International Inc. 38,435 718 Black Box Corp. 52,300 704 Powell Industries Inc. 23,497 700 Advanced Drainage Systems Inc. 32,627 695 Acacia Research Corp. 170,434 646 * Era Group Inc. 68,693 644 Columbus McKinnon Corp. 40,815 643 * Paylocity Holding Corp. 19,530 639 * Ducommun Inc. 41,825 638 Hyster-Yale Materials Handling Inc. 9,387 625 * PAM Transportation Services Inc. 20,094 619 * Bazaarvoice Inc. 196,332 618 NN Inc. 44,226 605 Kelly Services Inc. Class A 31,582 604 * ICF International Inc. 17,547 603 American Science & Engineering Inc. 21,149 586 * Echo Global Logistics Inc. 21,481 583 * Landec Corp. 53,668 564 * NCI Building Systems Inc. 39,568 562 Miller Industries Inc. 26,603 540 * Multi-Fineline Electronix Inc. 23,168 538 United States Lime & Minerals Inc. 8,666 520 * Engility Holdings Inc. 27,290 512 * Thermon Group Holdings Inc. 28,950 508 * TTM Technologies Inc. 76,402 508 * Electro Scientific Industries Inc. 69,591 498 * RPX Corp. 44,071 496 NACCO Industries Inc. Class A 8,389 482 * Casella Waste Systems Inc. Class A 70,808 474 LSI Industries Inc. 40,082 471 Landauer Inc. 14,199 470 * Nortek Inc. 9,519 460 ^ Textainer Group Holdings Ltd. 30,785 457 Crawford & Co. Class A 75,035 452 * CUI Global Inc. 55,345 447 Crawford & Co. Class B 68,858 446 * Layne Christensen Co. 61,517 442 * Ply Gem Holdings Inc. 31,039 436 Graham Corp. 21,420 426 * Great Lakes Dredge & Dock Corp. 95,202 425 Viad Corp. 14,537 424 CECO Environmental Corp. 67,095 417 Park Electrochemical Corp. 25,781 413 Hardinge Inc. 32,619 407 HEICO Corp. 6,637 399 * Horizon Global Corp. 31,564 397 Dynamic Materials Corp. 60,214 390 * Kimball Electronics Inc. 34,648 387 * Lawson Products Inc. 19,589 384 Houston Wire & Cable Co. 54,511 381 Quad/Graphics Inc. 29,269 379 NVE Corp. 6,690 378 AEP Industries Inc. 5,711 377 * Accuride Corp. 238,030 369 * Maxwell Technologies Inc. 61,076 363 * DXP Enterprises Inc. 20,637 362 *,^ A. M. Castle & Co. 132,138 357 * Everi Holdings Inc. 151,155 346 * Roadrunner Transportation Systems Inc. 27,181 339 * Kratos Defense & Security Solutions Inc. 68,262 338 Electro Rent Corp. 36,293 336 * Ameresco Inc. Class A 68,671 328 LB Foster Co. Class A 17,828 324 Eastern Co. 19,602 322 * Vishay Precision Group Inc. 22,868 320 Bel Fuse Inc. Class B 21,864 319 * CAI International Inc. 30,972 299 * InnerWorkings Inc. 37,219 296 CDI Corp. 46,883 294 * Vicor Corp. 27,927 293 *,^ American Superconductor Corp. 37,559 285 Mesa Laboratories Inc. 2,907 280 * Control4 Corp. 35,100 279 * Press Ganey Holdings Inc. 9,045 272 * GSI Group Inc. 18,624 264 * Mistras Group Inc. 9,970 247 Hurco Cos. Inc. 7,342 242 * CyberOptics Corp. 25,135 235 * ServiceSource International Inc. 54,970 234 * Heritage-Crystal Clean Inc. 23,489 233 * YRC Worldwide Inc. 24,854 232 * Astronics Corp. Class B 5,910 227 * ModusLink Global Solutions Inc. 153,608 226 * Arotech Corp. 92,751 225 Allied Motion Technologies Inc. 12,159 219 Spartan Motors Inc. 54,514 215 * Kemet Corp. 108,012 208 * Northwest Pipe Co. 22,027 203 * Installed Building Products Inc. 7,600 202 *,^ ClearSign Combustion Corp. 50,569 202 Global Brass & Copper Holdings Inc. 7,872 196 * Ballantyne Strong Inc. 42,291 194 * Commercial Vehicle Group Inc. 69,313 184 Universal Technical Institute Inc. 40,610 175 * Milacron Holdings Corp. 10,582 175 * Orion Marine Group Inc. 33,320 173 * BlueLinx Holdings Inc. 278,526 170 * USA Truck Inc. 8,258 156 * PRGX Global Inc. 32,040 151 * Echelon Corp. 26,683 151 * Willis Lease Finance Corp. 6,584 142 * Sterling Construction Co. Inc. 27,200 140 Overseas Shipholding Group Inc. Class A 74,403 140 * Intevac Inc. 30,977 139 * UFP Technologies Inc. 5,749 128 * Integrated Electrical Services Inc. 8,711 128 * Fuel Tech Inc. 71,059 124 * TRC Cos. Inc. 17,053 124 * Active Power Inc. 124,779 121 Hudson Global Inc. 48,253 114 * Goldfield Corp. 66,601 113 * Cenveo Inc. 262,017 110 National Research Corp. Class B 3,096 109 Douglas Dynamics Inc. 4,573 105 FreightCar America Inc. 6,512 101 VSE Corp. 1,475 100 * Radiant Logistics Inc. 28,000 100 * Nuvectra Corp. 18,420 100 * Broadwind Energy Inc. 31,113 94 * Sparton Corp. 4,933 89 * Hill International Inc. 24,339 82 * Innovative Solutions & Support Inc. 31,038 82 * LMI Aerospace Inc. 9,475 81 * Lincoln Educational Services Corp. 30,118 75 AMCON Distributing Co. 900 73 * Frequency Electronics Inc. 7,273 73 * StarTek Inc. 15,981 67 * Synthesis Energy Systems Inc. 55,859 63 Supreme Industries Inc. Class A 6,861 61 * Air T Inc. 2,500 60 * Aspen Aerogels Inc. 13,412 60 * IEC Electronics Corp. 13,361 60 * SL Industries Inc. 1,698 58 * Capstone Turbine Corp. 35,895 57 * Perma-Fix Environmental Services 15,311 57 * Asure Software Inc. 9,398 50 * Ultralife Corp. 9,678 50 * Xerium Technologies Inc. 8,965 47 * Evolent Health Inc. Class A 4,083 43 *,^ Applied DNA Sciences Inc. 11,980 41 Richardson Electronics Ltd. 7,894 41 Twin Disc Inc. 3,509 36 National Research Corp. Class A 2,202 34 *,^ MicroVision Inc. 17,717 33 * American Electric Technologies Inc. 17,847 32 * NV5 Global Inc. 1,100 30 * Key Technology Inc. 4,289 29 * Mattersight Corp. 6,659 27 * Power Solutions International Inc. 1,862 26 *,^ Lightbridge Corp. 45,232 25 * MINDBODY Inc. Class A 1,814 24 * AeroCentury Corp. 2,175 24 Omega Flex Inc. 666 23 * Onvia Inc. 6,351 22 * Gencor Industries Inc. 1,450 21 Bel Fuse Inc. Class A 1,477 21 * Research Frontiers Inc. 4,224 19 * Orion Energy Systems Inc. 13,216 18 * Hudson Technologies Inc. 5,527 18 * Digital Ally Inc. 3,600 18 * Revolution Lighting Technologies Inc. 3,385 18 * Patriot Transportation Holding Inc. 794 16 * Cartesian Inc. 7,826 16 Greif Inc. Class B 318 15 * Energy Focus Inc. 1,890 14 * Turtle Beach Corp. 11,768 13 * Industrial Services of America Inc. 5,080 12 * Odyssey Marine Exploration Inc. 1,433 10 * Eagle Bulk Shipping Inc. 22,911 8 * Art's-Way Manufacturing Co. Inc. 2,553 7 * Rand Logistics Inc. 6,796 6 * Sharps Compliance Corp. 1,172 6 Universal Truckload Services Inc. 360 6 * American DG Energy Inc. 15,120 5 Ecology and Environment Inc. 450 5 * Rubicon Technology Inc. 6,096 4 Overseas Shipholding Group Inc. Class B 927 2 * Wireless Telecom Group Inc. 1,403 2 * Sypris Solutions Inc. 1,594 2 Chicago Rivet & Machine Co. 28 1 * CTPartners Executive Search Inc. 74,003 — Oil & Gas (6.2%) Exxon Mobil Corp. 7,633,014 638,044 Chevron Corp. 3,461,340 330,212 Schlumberger Ltd. 2,303,540 169,886 Occidental Petroleum Corp. 1,403,110 96,015 ConocoPhillips 2,271,131 91,458 EOG Resources Inc. 1,010,269 73,325 Phillips 66 823,742 71,328 Kinder Morgan Inc. 3,484,736 62,237 Valero Energy Corp. 864,238 55,432 Halliburton Co. 1,498,043 53,510 Anadarko Petroleum Corp. 934,076 43,500 Pioneer Natural Resources Co. 299,790 42,192 Spectra Energy Corp. 1,233,660 37,750 Marathon Petroleum Corp. 979,213 36,407 Baker Hughes Inc. 804,802 35,274 Apache Corp. 694,482 33,898 Hess Corp. 520,687 27,414 Noble Energy Inc. 788,279 24,760 * Concho Resources Inc. 237,674 24,015 * Cameron International Corp. 352,243 23,618 Devon Energy Corp. 843,734 23,152 National Oilwell Varco Inc. 690,473 21,474 Williams Cos. Inc. 1,239,712 19,922 EQT Corp. 293,527 19,743 Cabot Oil & Gas Corp. 841,174 19,103 Tesoro Corp. 221,186 19,024 Columbia Pipeline Group Inc. 734,938 18,447 Cimarex Energy Co. 174,240 16,948 Marathon Oil Corp. 1,509,905 16,820 * Weatherford International plc 1,616,536 12,577 * Newfield Exploration Co. 355,815 11,831 HollyFrontier Corp. 334,516 11,815 * Cheniere Energy Inc. 345,182 11,678 * FMC Technologies Inc. 417,078 11,411 Helmerich & Payne Inc. 188,535 11,071 OGE Energy Corp. 365,402 10,461 * Diamondback Energy Inc. 130,926 10,105 Range Resources Corp. 310,810 10,064 * First Solar Inc. 140,274 9,605 ^ Core Laboratories NV 77,485 8,710 Targa Resources Corp. 278,792 8,325 Murphy Oil Corp. 299,579 7,546 * Antero Resources Corp. 279,079 6,941 Energen Corp. 177,040 6,478 * Gulfport Energy Corp. 224,429 6,360 Oceaneering International Inc. 179,069 5,952 PBF Energy Inc. Class A 178,566 5,928 *,^ Southwestern Energy Co. 716,257 5,780 ^ Transocean Ltd. 632,064 5,777 QEP Resources Inc. 383,489 5,411 Nabors Industries Ltd. 574,543 5,286 * Continental Resources Inc. 171,312 5,201 * PDC Energy Inc. 82,766 4,920 * Parsley Energy Inc. Class A 210,235 4,751 ^ Noble Corp. plc 443,361 4,589 Patterson-UTI Energy Inc. 256,546 4,520 ^ Chesapeake Energy Corp. 1,094,307 4,509 Ensco plc Class A 430,933 4,469 * Dril-Quip Inc. 70,327 4,259 Western Refining Inc. 129,133 3,756 Superior Energy Services Inc. 275,764 3,692 Rowan Cos. plc Class A 228,230 3,675 * WPX Energy Inc. 506,406 3,540 * Carrizo Oil & Gas Inc. 112,674 3,484 * NOW Inc. 187,388 3,321 * RSP Permian Inc. 112,176 3,258 * Oil States International Inc. 94,587 2,981 * Whiting Petroleum Corp. 370,415 2,956 * Oasis Petroleum Inc. 378,957 2,759 * Matador Resources Co. 144,765 2,745 * Rice Energy Inc. 179,743 2,509 * MRC Global Inc. 182,182 2,394 SM Energy Co. 126,210 2,365 * Callon Petroleum Co. 263,639 2,333 Diamond Offshore Drilling Inc. 106,043 2,304 *,^ SunPower Corp. Class A 99,725 2,228 ^ Denbury Resources Inc. 998,909 2,218 ^ RPC Inc. 155,175 2,200 * SEACOR Holdings Inc. 37,772 2,057 SemGroup Corp. Class A 85,375 1,912 *,^ Laredo Petroleum Inc. 240,994 1,911 * Memorial Resource Development Corp. 185,806 1,892 * McDermott International Inc. 451,080 1,845 Delek US Holdings Inc. 111,435 1,698 Green Plains Inc. 106,347 1,697 * Forum Energy Technologies Inc. 116,484 1,538 * Bill Barrett Corp. 243,917 1,517 * Renewable Energy Group Inc. 160,226 1,513 Bristow Group Inc. 75,025 1,419 CVR Energy Inc. 53,188 1,388 Pattern Energy Group Inc. Class A 71,774 1,369 * REX American Resources Corp. 23,959 1,329 Archrock Inc. 158,603 1,269 California Resources Corp. 1,195,178 1,231 Alon USA Energy Inc. 118,499 1,223 * Chart Industries Inc. 55,989 1,216 * Matrix Service Co. 68,370 1,210 * Cobalt International Energy Inc. 399,013 1,185 * Exterran Corp. 76,501 1,183 * Par Pacific Holdings Inc. 57,464 1,078 Atwood Oceanics Inc. 116,682 1,070 * Newpark Resources Inc. 243,687 1,053 *,^ ION Geophysical Corp. 128,209 1,036 * Dawson Geophysical Co. 222,545 1,017 *,^ Flotek Industries Inc. 132,766 973 *,^ Basic Energy Services Inc. 327,605 904 * TETRA Technologies Inc. 140,562 893 * Synergy Resources Corp. 112,868 877 * Natural Gas Services Group Inc. 39,059 845 *,^ Northern Oil and Gas Inc. 209,811 837 * Abraxas Petroleum Corp. 757,174 765 * Hornbeck Offshore Services Inc. 75,367 748 * Green Brick Partners Inc. 96,984 736 Adams Resources & Energy Inc. 16,758 670 *,^ EXCO Resources Inc. 582,241 576 Tesco Corp. 65,832 567 * Contango Oil & Gas Co. 45,407 535 Gulf Island Fabrication Inc. 66,844 525 * Parker Drilling Co. 246,302 522 * Independence Contract Drilling Inc. 98,339 469 *,^ Plug Power Inc. 216,277 443 *,^ Bonanza Creek Energy Inc. 251,039 399 * Clayton Williams Energy Inc. 41,984 375 *,^ Amyris Inc. 320,610 356 *,^ Solazyme Inc. 173,475 352 * Pacific Ethanol Inc. 69,913 327 *,^ FuelCell Energy Inc. 47,468 321 * Unit Corp. 35,800 315 * PHI Inc. (non-voting shares) 16,385 310 *,^ Ultra Petroleum Corp. 618,163 308 *,^ EP Energy Corp. Class A 60,300 273 * VAALCO Energy Inc. 280,966 264 Panhandle Oil and Gas Inc. Class A 14,610 253 * Gastar Exploration Inc. 226,590 249 * Eclipse Resources Corp. 168,750 243 * Jones Energy Inc. Class A 69,223 231 *,^ Enphase Energy Inc. 90,916 212 Evolution Petroleum Corp. 43,091 209 * Trecora Resources 20,083 193 * Sanchez Energy Corp. 32,900 181 *,^ Approach Resources Inc. 146,177 170 * Helix Energy Solutions Group Inc. 28,500 160 * Mitcham Industries Inc. 41,316 126 * PetroQuest Energy Inc. 187,942 114 CARBO Ceramics Inc. 6,000 85 *,^ Halcon Resources Corp. 83,255 80 * Ring Energy Inc. 13,495 68 * Harvest Natural Resources Inc. 111,432 67 * Geospace Technologies Corp. 1,988 25 *,^ MagneGas Corp. 17,025 18 *,^ Rex Energy Corp. 19,900 15 * Resolute Energy Corp. 26,351 13 * Zion Oil & Gas Inc. 6,828 12 * Key Energy Services Inc. 27,200 10 * Stone Energy Corp. 11,673 9 * Comstock Resources Inc. 11,495 9 ^ Energy XXI Ltd. 11,115 7 * PHI Inc. (voting shares) 229 4 * Ideal Power Inc. 791 4 * Torchlight Energy Resources Inc. 3,977 3 * Yuma Energy Inc. 12,744 3 * Aemetis Inc. 1,072 2 * Dakota Plains Holdings Inc. 6,067 1 * Willbros Group Inc. 190 — * PrimeEnergy Corp. 10 — * Triangle Petroleum Corp. 600 — * Warren Resources Inc. 388 — * SAExploration Holdings Inc. 1 — Other (0.0%) 2 * Leap Wireless International Inc CVR 134,187 338 * Dyax Corp CVR Expire 12/31/2019 266,416 296 * Adolor Corp. Rights Exp. 07/01/2019 126,930 66 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 288,407 32 * Ambit Biosciences Corp. CVR Rights 29,736 18 * Cubist Pharmaceuticals, Inc. CVR 16,200 2 * Durata Therapeutics Inc CVR Expire 12/31/2018 800 1 * Allen Organ Co. Escrow Shares 283 — * Gerber Scientific Inc. CVR 53,384 — * Clinical Data Contingent Value Rights 29,879 — * Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 23,285 — *,^ Biosante Pharmaceutical Inc CVR 156,953 — Technology (16.2%) Apple Inc. 9,681,601 1,055,198 Microsoft Corp. 13,810,749 762,768 * Facebook Inc. Class A 4,007,370 457,241 * Alphabet Inc. Class A 537,254 409,871 * Alphabet Inc. Class C 538,626 401,249 Intel Corp. 8,682,910 280,892 Cisco Systems Inc. 9,249,267 263,327 International Business Machines Corp. 1,589,532 240,735 Oracle Corp. 5,791,499 236,930 QUALCOMM Inc. 2,747,711 140,518 Broadcom Ltd. 715,197 110,498 Texas Instruments Inc. 1,850,375 106,249 EMC Corp. 3,576,981 95,327 * salesforce.com inc 1,158,877 85,560 * Adobe Systems Inc. 869,790 81,586 * Cognizant Technology Solutions Corp. Class A 1,117,179 70,047 * Yahoo! Inc. 1,561,421 57,476 Hewlett Packard Enterprise Co. 3,196,119 56,667 Intuit Inc. 448,244 46,622 Applied Materials Inc. 2,077,333 43,998 Corning Inc. 2,044,446 42,708 HP Inc. 3,172,162 39,081 Analog Devices Inc. 569,779 33,725 NVIDIA Corp. 939,034 33,458 * Cerner Corp. 562,150 29,771 SanDisk Corp. 369,478 28,110 Skyworks Solutions Inc. 352,348 27,448 * Red Hat Inc. 335,509 24,999 * Palo Alto Networks Inc. 149,936 24,461 * Autodesk Inc. 414,225 24,153 Lam Research Corp. 292,142 24,131 Symantec Corp. 1,233,383 22,670 Xilinx Inc. 469,207 22,254 Motorola Solutions Inc. 290,138 21,963 * Citrix Systems Inc. 268,741 21,118 KLA-Tencor Corp. 286,172 20,836 * Micron Technology Inc. 1,906,963 19,966 Linear Technology Corp. 439,721 19,594 Maxim Integrated Products Inc. 526,505 19,365 Western Digital Corp. 406,483 19,202 Seagate Technology plc 545,211 18,783 Harris Corp. 229,005 17,830 CA Inc. 574,553 17,690 * Akamai Technologies Inc. 310,570 17,258 Microchip Technology Inc. 355,201 17,121 Juniper Networks Inc. 668,352 17,050 * ServiceNow Inc. 277,520 16,979 * Twitter Inc. 1,004,259 16,620 * Workday Inc. Class A 202,341 15,548 * VeriSign Inc. 172,772 15,297 NetApp Inc. 537,763 14,676 * ANSYS Inc. 162,200 14,510 * Synopsys Inc. 285,184 13,814 * F5 Networks Inc. 129,439 13,701 CDK Global Inc. 291,561 13,572 * Cadence Design Systems Inc. 559,674 13,197 * Qorvo Inc. 258,514 13,032 * Gartner Inc. 143,990 12,866 * Splunk Inc. 238,483 11,669 CDW Corp. 277,117 11,500 * athenahealth Inc. 71,607 9,938 Ingram Micro Inc. 275,204 9,883 * Ultimate Software Group Inc. 50,074 9,689 SS&C Technologies Holdings Inc. 152,037 9,642 Computer Sciences Corp. 253,978 8,734 * Nuance Communications Inc. 453,573 8,477 Garmin Ltd. 209,220 8,360 Marvell Technology Group Ltd. 806,393 8,314 * Fortinet Inc. 268,116 8,212 * ARRIS International plc 357,457 8,193 Teradyne Inc. 376,315 8,125 Brocade Communications Systems Inc. 758,877 8,029 CSRA Inc. 297,115 7,992 * Microsemi Corp. 206,478 7,910 Pitney Bowes Inc. 360,873 7,773 * Tyler Technologies Inc. 60,397 7,768 *,^ VMware Inc. Class A 147,696 7,726 * NCR Corp. 254,250 7,610 * Manhattan Associates Inc. 133,801 7,609 * ON Semiconductor Corp. 756,080 7,251 * Guidewire Software Inc. 131,463 7,162 * PTC Inc. 209,858 6,959 DST Systems Inc. 60,293 6,799 IAC/InterActiveCorp 141,596 6,666 Leidos Holdings Inc. 132,139 6,649 * EPAM Systems Inc. 87,769 6,554 * Teradata Corp. 244,512 6,416 * CommScope Holding Co. Inc. 228,780 6,388 Fair Isaac Corp. 57,734 6,125 * Cavium Inc. 99,338 6,076 * ViaSat Inc. 80,927 5,947 Atmel Corp. 731,381 5,939 * VeriFone Systems Inc. 200,427 5,660 * IMS Health Holdings Inc. 211,390 5,612 * Aspen Technology Inc. 152,416 5,507 * Cree Inc. 189,053 5,501 * Integrated Device Technology Inc. 268,403 5,486 Blackbaud Inc. 85,917 5,403 * Synaptics Inc. 67,430 5,377 j2 Global Inc. 84,498 5,203 SYNNEX Corp. 54,356 5,033 Cypress Semiconductor Corp. 581,118 5,032 * NetSuite Inc. 72,889 4,992 * Qlik Technologies Inc. 170,920 4,943 * FireEye Inc. 264,498 4,758 * CACI International Inc. Class A 44,448 4,743 * Tech Data Corp. 61,617 4,730 * Ellie Mae Inc. 51,936 4,707 * Ciena Corp. 247,344 4,704 * Allscripts Healthcare Solutions Inc. 346,000 4,571 * Rackspace Hosting Inc. 209,577 4,525 * ACI Worldwide Inc. 216,858 4,508 * Tableau Software Inc. Class A 96,247 4,415 Mentor Graphics Corp. 215,003 4,371 *,^ Arista Networks Inc. 68,355 4,313 * Cirrus Logic Inc. 116,812 4,253 * Infinera Corp. 259,938 4,175 * Fairchild Semiconductor International Inc. Class A 207,810 4,156 Monolithic Power Systems Inc. 65,301 4,156 * NetScout Systems Inc. 173,065 3,975 * Proofpoint Inc. 71,904 3,867 Science Applications International Corp. 71,719 3,825 * Verint Systems Inc. 113,860 3,801 Lexmark International Inc. Class A 113,632 3,799 * Medidata Solutions Inc. 96,651 3,741 * Electronics For Imaging Inc. 87,656 3,716 * EchoStar Corp. Class A 83,831 3,713 MKS Instruments Inc. 97,999 3,690 * Dycom Industries Inc. 56,477 3,652 InterDigital Inc. 64,795 3,606 * Finisar Corp. 196,117 3,577 * Entegris Inc. 257,616 3,509 CSG Systems International Inc. 76,608 3,460 *,^ Advanced Micro Devices Inc. 1,166,456 3,324 * Silicon Laboratories Inc. 72,676 3,268 * Advanced Energy Industries Inc. 93,890 3,266 Intersil Corp. Class A 243,798 3,260 * CommVault Systems Inc. 74,542 3,218 * Veeva Systems Inc. Class A 127,473 3,192 Diebold Inc. 107,026 3,094 *,^ 3D Systems Corp. 199,987 3,094 * MicroStrategy Inc. Class A 17,097 3,073 * Syntel Inc. 61,178 3,055 * Viavi Solutions Inc. 436,159 2,992 * BroadSoft Inc. 74,017 2,987 * Cray Inc. 70,309 2,947 * Cornerstone OnDemand Inc. 89,753 2,941 * Rovi Corp. 143,097 2,935 * Rambus Inc. 213,341 2,933 Tessera Technologies Inc. 93,941 2,912 * Fleetmatics Group plc 71,110 2,895 * Zendesk Inc. 138,202 2,893 Cogent Communications Holdings Inc. 74,099 2,892 * Bottomline Technologies de Inc. 93,669 2,856 * NETGEAR Inc. 70,338 2,840 * Progress Software Corp. 116,333 2,806 * Semtech Corp. 127,193 2,797 * Insight Enterprises Inc. 95,365 2,731 * Polycom Inc. 241,907 2,697 * Premier Inc. Class A 80,360 2,681 * Paycom Software Inc. 74,402 2,649 Power Integrations Inc. 52,775 2,621 Ebix Inc. 63,307 2,582 * HubSpot Inc. 56,617 2,470 NIC Inc. 134,681 2,428 Plantronics Inc. 61,421 2,407 * Demandware Inc. 61,438 2,402 * Callidus Software Inc. 137,219 2,289 * Gigamon Inc. 73,340 2,275 * Lumentum Holdings Inc. 83,694 2,257 * QLogic Corp. 167,861 2,256 * Infoblox Inc. 130,843 2,237 Cabot Microelectronics Corp. 52,633 2,153 * LogMeIn Inc. 42,477 2,143 ADTRAN Inc. 103,410 2,091 * ScanSource Inc. 47,245 1,908 *,^ Ubiquiti Networks Inc. 55,312 1,840 * Diodes Inc. 89,553 1,800 * Interactive Intelligence Group Inc. 49,378 1,798 Computer Programs & Systems Inc. 34,213 1,783 Pegasystems Inc. 70,016 1,777 * Synchronoss Technologies Inc. 54,715 1,769 * Web.com Group Inc. 88,382 1,752 * CalAmp Corp. 95,814 1,718 * Amkor Technology Inc. 278,064 1,638 * Super Micro Computer Inc. 47,893 1,632 * Envestnet Inc. 59,706 1,624 Epiq Systems Inc. 107,606 1,616 * Applied Micro Circuits Corp. 249,378 1,611 Brooks Automation Inc. 154,367 1,605 * Lattice Semiconductor Corp. 282,250 1,603 * CEVA Inc. 68,431 1,540 West Corp. 66,296 1,513 * Xura Inc. 71,052 1,398 Inteliquent Inc. 84,531 1,357 Hackett Group Inc. 88,487 1,338 * SPS Commerce Inc. 30,874 1,326 * Ixia 106,069 1,322 * FormFactor Inc. 180,632 1,313 * InvenSense Inc. 154,912 1,301 * Boingo Wireless Inc. 168,030 1,297 * RealPage Inc. 61,051 1,272 * Virtusa Corp. 33,803 1,266 * Inphi Corp. 37,581 1,253 * Axcelis Technologies Inc. 438,959 1,229 Monotype Imaging Holdings Inc. 49,812 1,191 Quality Systems Inc. 73,463 1,120 American Software Inc. Class A 122,227 1,100 * GoDaddy Inc. Class A 33,864 1,095 * Intralinks Holdings Inc. 131,630 1,037 * Gogo Inc. 90,863 1,000 * MaxLinear Inc. 51,879 960 * Endurance International Group Holdings Inc. 90,675 955 * Alliance Fiber Optic Products Inc. 63,554 940 * Perficient Inc. 42,833 930 Cohu Inc. 76,738 912 Forrester Research Inc. 27,092 911 * Ruckus Wireless Inc. 91,977 902 Comtech Telecommunications Corp. 38,207 893 * Actua Corp. 97,793 885 * RingCentral Inc. Class A 55,343 872 * Mercury Systems Inc. 42,323 859 Concurrent Computer Corp. 144,259 851 *,^ Shutterstock Inc. 22,787 837 * PROS Holdings Inc. 70,039 826 * Qualys Inc. 31,989 810 * Marketo Inc. 40,945 801 * Carbonite Inc. 94,884 756 * Calix Inc. 103,980 737 * Loral Space & Communications Inc. 20,518 721 * Digi International Inc. 75,909 716 * Harmonic Inc. 214,815 702 * Alpha & Omega Semiconductor Ltd. 59,224 702 * AXT Inc. 282,829 699 * Agilysys Inc. 67,182 686 * Brightcove Inc. 109,592 684 IXYS Corp. 60,446 678 * Ultratech Inc. 30,501 666 * Blucora Inc. 126,512 653 * Benefitfocus Inc. 19,346 645 * Cvent Inc. 29,935 641 * Photronics Inc. 60,667 632 * 2U Inc. 26,839 607 * Ciber Inc. 268,615 567 * RigNet Inc. 40,600 555 * VASCO Data Security International Inc. 35,563 548 * EMCORE Corp. 107,928 540 * Extreme Networks Inc. 171,913 535 * Limelight Networks Inc. 288,017 521 * Unisys Corp. 65,214 502 * Exar Corp. 86,740 499 * LivePerson Inc. 84,947 497 * Xcerra Corp. 75,822 494 * ChannelAdvisor Corp. 43,142 485 * Immersion Corp. 57,685 476 * New Relic Inc. 18,169 474 * Tangoe Inc. 59,708 471 * Amtech Systems Inc. 72,023 467 * VOXX International Corp. Class A 102,600 459 * Nimble Storage Inc. 56,485 443 * DSP Group Inc. 47,478 433 * Vectrus Inc. 19,009 432 * iPass Inc. 390,816 430 * Internap Corp. 157,326 429 * A10 Networks Inc. 68,949 408 * Guidance Software Inc. 93,445 402 * Cascade Microtech Inc. 19,393 400 * ePlus Inc. 4,849 390 *,^ Digimarc Corp. 12,861 390 * Mitek Systems Inc. 57,594 377 * Edgewater Technology Inc. 46,566 363 * MeetMe Inc. 122,147 347 * KVH Industries Inc. 35,175 336 * Jive Software Inc. 88,234 334 * Icad Inc. 64,632 330 PC Connection Inc. 12,726 328 * Datalink Corp. 35,769 327 * Aware Inc. 87,593 327 * Q2 Holdings Inc. 13,353 321 * Textura Corp. 16,800 313 * Rightside Group Ltd. 36,922 297 * SciQuest Inc. 21,225 295 * ShoreTel Inc. 37,347 278 * Nanometrics Inc. 17,193 272 Computer Task Group Inc. 51,182 262 Unwired Planet Inc. 26,116 257 * Barracuda Networks Inc. 15,188 234 * Aviat Networks Inc. 327,967 233 * Sigma Designs Inc. 32,557 221 * FalconStor Software Inc. 164,416 220 * SunEdison Semiconductor Ltd. 33,100 214 * PDF Solutions Inc. 15,248 204 LRAD Corp. 119,396 198 * Zix Corp. 48,978 192 * BSQUARE Corp. 32,490 192 * United Online Inc. 16,190 187 QAD Inc. Class A 8,758 186 * Rudolph Technologies Inc. 13,328 182 * Box Inc. 14,520 178 * eGain Corp. 49,676 176 * Kopin Corp. 105,030 174 * Mattson Technology Inc. 45,776 167 * Rosetta Stone Inc. 24,171 162 * KEYW Holding Corp. 23,960 159 * Quantum Corp. 259,882 159 * Imation Corp. 98,843 153 * Telenav Inc. 25,963 153 * Systemax Inc. 17,314 152 * Clearfield Inc. 9,367 151 * Covisint Corp. 74,854 150 Simulations Plus Inc. 16,404 145 * Alarm.com Holdings Inc. 6,050 143 * Amber Road Inc. 23,960 130 * Vocera Communications Inc. 10,161 130 * Hutchinson Technology Inc. 34,932 128 * Castlight Health Inc. Class B 38,089 127 Evolving Systems Inc. 21,792 125 PC-Tel Inc. 25,151 120 *,^ VirnetX Holding Corp. 25,600 118 * Match Group Inc. 10,588 117 * Pendrell Corp. 215,736 114 * Exa Corp. 8,672 112 * GSI Technology Inc. 26,114 107 *,^ Park City Group Inc. 11,753 106 * Datawatch Corp. 21,298 105 NCI Inc. Class A 7,496 105 * Seachange International Inc. 18,579 103 *,^ SunEdison Inc. 188,364 102 Preformed Line Products Co. 2,778 101 * Hortonworks Inc. 8,899 101 * Varonis Systems Inc. 5,433 99 *,^ Pure Storage Inc. Class A 6,400 88 * Aerohive Networks Inc. 17,209 86 * Lantronix Inc. 89,562 85 *,^ OPOWER Inc. 11,200 76 *,^ CVD Equipment Corp. 8,553 72 * MobileIron Inc. 15,800 71 * Imprivata Inc. 5,533 70 * NetSol Technologies Inc. 9,891 69 * Support.com Inc. 80,043 69 * Intermolecular Inc. 25,996 66 ClearOne Inc. 5,669 66 * RELM Wireless Corp. 13,400 61 * GigOptix Inc. 21,882 59 * PAR Technology Corp. 7,772 52 * Mastech Holdings Inc. 5,931 43 * GSE Systems Inc. 14,462 39 * QuickLogic Corp. 32,504 34 * Pixelworks Inc. 15,645 34 * Synacor Inc. 23,769 33 CSP Inc. 5,391 32 * Inuvo Inc. 17,600 31 * ID Systems Inc. 6,809 30 * ADDvantage Technologies Group Inc. 14,730 28 *,^ Appfolio Inc. 2,120 26 *,^ TransEnterix Inc. 6,030 26 * Identiv Inc. 11,839 26 * Oclaro Inc. 4,416 24 * Westell Technologies Inc. Class A 18,333 21 * Zhone Technologies Inc. 13,100 21 * Numerex Corp. Class A 3,305 20 * Rapid7 Inc. 1,210 16 * Violin Memory Inc. 25,189 13 * Ultra Clean Holdings Inc. 2,430 13 * MoSys Inc. 19,562 13 TransAct Technologies Inc. 1,540 13 QAD Inc. Class B 597 11 * Square Inc. 605 9 * Smith Micro Software Inc. 14,080 8 Communications Systems Inc. 1,077 8 * Workiva Inc. 646 8 * Key Tronic Corp. 850 6 * inTEST Corp. 900 4 * ParkerVision Inc. 1,083 3 *,^ Crossroads Systems Inc. 13,792 3 * ARC Group Worldwide Inc. 579 1 * Rocket Fuel Inc. 228 1 * Code Rebel Corp. 100 — * Netlist Inc. 100 — Telecommunications (2.5%) AT&T Inc. 11,306,179 442,863 Verizon Communications Inc. 7,487,960 404,949 CenturyLink Inc. 1,002,377 32,036 * Level 3 Communications Inc. 523,682 27,677 * SBA Communications Corp. Class A 231,772 23,217 * T-Mobile US Inc. 526,308 20,158 Frontier Communications Corp. 2,147,248 12,003 Telephone & Data Systems Inc. 167,481 5,039 * Zayo Group Holdings Inc. 200,968 4,871 *,^ Sprint Corp. 1,094,033 3,807 Shenandoah Telecommunications Co. 95,328 2,550 * Cincinnati Bell Inc. 592,944 2,295 Atlantic Tele-Network Inc. 28,262 2,143 Consolidated Communications Holdings Inc. 82,204 2,118 * 8x8 Inc. 202,542 2,038 * United States Cellular Corp. 34,938 1,596 EarthLink Holdings Corp. 274,900 1,559 * General Communication Inc. Class A 82,041 1,503 ^ Windstream Holdings Inc. 191,760 1,473 Spok Holdings Inc. 80,917 1,417 * Vonage Holdings Corp. 244,543 1,117 *,^ Globalstar Inc. 733,881 1,079 * NTELOS Holdings Corp. 112,912 1,039 * Alaska Communications Systems Group Inc. 389,302 693 *,^ Straight Path Communications Inc. Class B 21,734 674 * Iridium Communications Inc. 83,947 661 IDT Corp. Class B 42,249 659 *,^ FairPoint Communications Inc. 35,708 531 * Lumos Networks Corp. 28,613 367 * inContact Inc. 40,779 362 * ORBCOMM Inc. 32,297 327 * GTT Communications Inc. 14,507 240 *,^ pdvWireless Inc. 5,800 199 * Hawaiian Telcom Holdco Inc. 6,486 153 * HC2 Holdings Inc. 32,201 123 * Elephant Talk Communications Corp. 214,438 47 * Towerstream Corp. 35,314 4 Utilities (3.5%) Duke Energy Corp. 1,264,612 102,029 NextEra Energy Inc. 846,242 100,144 Southern Co. 1,669,892 86,384 Dominion Resources Inc. 1,093,774 82,164 Exelon Corp. 1,690,034 60,605 American Electric Power Co. Inc. 902,160 59,903 PG&E Corp. 905,415 54,071 PPL Corp. 1,236,127 47,059 Sempra Energy 433,231 45,078 Public Service Enterprise Group Inc. 929,537 43,818 Edison International 598,602 43,034 Consolidated Edison Inc. 539,404 41,329 Xcel Energy Inc. 932,473 38,996 WEC Energy Group Inc. 579,952 34,838 Eversource Energy 582,755 33,998 DTE Energy Co. 329,740 29,894 FirstEnergy Corp. 778,753 28,012 Entergy Corp. 327,779 25,986 American Water Works Co. Inc. 327,696 22,588 Ameren Corp. 445,816 22,335 CMS Energy Corp. 510,726 21,675 SCANA Corp. 236,398 16,583 CenterPoint Energy Inc. 750,950 15,710 Alliant Energy Corp. 208,601 15,495 Pinnacle West Capital Corp. 203,970 15,312 AES Corp. 1,226,952 14,478 AGL Resources Inc. 221,257 14,413 Atmos Energy Corp. 187,627 13,933 NiSource Inc. 587,427 13,840 Westar Energy Inc. Class A 260,341 12,916 UGI Corp. 315,986 12,731 ITC Holdings Corp. 280,623 12,227 TECO Energy Inc. 432,445 11,905 ONEOK Inc. 385,827 11,521 Aqua America Inc. 322,885 10,274 * Calpine Corp. 653,275 9,910 Great Plains Energy Inc. 282,722 9,118 Piedmont Natural Gas Co. Inc. 148,979 8,913 Questar Corp. 321,684 7,978 Vectren Corp. 151,551 7,662 NRG Energy Inc. 575,377 7,486 National Fuel Gas Co. 147,331 7,374 IDACORP Inc. 92,208 6,878 WGL Holdings Inc. 91,353 6,611 Portland General Electric Co. 162,788 6,429 Hawaiian Electric Industries Inc. 196,853 6,378 Cleco Corp. 110,624 6,108 ONE Gas Inc. 95,735 5,849 New Jersey Resources Corp. 157,353 5,732 Black Hills Corp. 94,056 5,656 NorthWestern Corp. 88,167 5,444 Southwest Gas Corp. 82,297 5,419 Laclede Group Inc. 75,625 5,124 ALLETE Inc. 89,636 5,026 PNM Resources Inc. 145,632 4,911 Avista Corp. 114,569 4,672 Avangrid Inc. 113,107 4,537 South Jersey Industries Inc. 127,233 3,620 El Paso Electric Co. 73,691 3,381 MGE Energy Inc. 63,600 3,323 * Dynegy Inc. 218,981 3,147 Northwest Natural Gas Co. 50,371 2,712 Empire District Electric Co. 79,761 2,636 American States Water Co. 66,905 2,633 California Water Service Group 77,265 2,065 Ormat Technologies Inc. 46,326 1,910 Chesapeake Utilities Corp. 28,754 1,811 SJW Corp. 40,219 1,462 * Talen Energy Corp. 157,660 1,419 Connecticut Water Service Inc. 26,326 1,187 TerraForm Power Inc. Class A 123,093 1,065 Atlantic Power Corp. 351,954 866 Unitil Corp. 16,080 683 Middlesex Water Co. 17,081 527 York Water Co. 13,313 406 Genie Energy Ltd. Class B 44,732 340 Artesian Resources Corp. Class A 11,011 308 *,^ Cadiz Inc. 41,609 217 Delta Natural Gas Co. Inc. 9,196 213 * US Geothermal Inc. 270,190 183 * Pure Cycle Corp. 27,648 125 * Sunrun Inc. 16,950 110 * Vivint Solar Inc. 13,200 35 Gas Natural Inc. 4,059 32 Total Common Stocks (Cost $25,210,738) Market Value Coupon Shares ($000) Temporary Cash Investments (0.9%) 1 Money Market Fund (0.8%) 3,4 Vanguard Market Liquidity Fund 0.495% 333,675,214 333,675 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 5 Federal Home Loan Bank Discount Notes 0.285% 4/29/16 5,000 4,999 5,6 Federal Home Loan Bank Discount Notes 0.501% 5/3/16 2,000 1,999 5,6 Federal Home Loan Bank Discount Notes 0.476% 8/17/16 9,100 9,085 Total Temporary Cash Investments (Cost $349,756) Total Investments (100.4%) (Cost $25,560,494) Other Asset and Liabilities-Net (-0.4%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $154,273,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $162,052,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $10,086,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Institutional Total Stock Market Index Fund Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 39,737,138 — 897 Temporary Cash Investments 333,675 16,083 — Futures Contracts—Assets 1 73 — — Futures Contracts—Liabilities 1 (362) — — Total 40,070,524 16,083 897 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 1,754 179,917 2,900 E-mini Russell 2000 Index June 2016 210 23,302 661 3,561 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Institutional Total Stock Market Index Fund D. At March 31, 2016, the cost of investment securities for tax purposes was $25,561,707,000. Net unrealized appreciation of investment securities for tax purposes was $14,526,086,000, consisting of unrealized gains of $15,623,559,000 on securities that had risen in value since their purchase and $1,097,473,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (12.9%) * Amazon.com Inc. 4,268,157 2,533,749 Home Depot Inc. 14,016,640 1,870,240 Walt Disney Co. 16,594,511 1,648,001 Comcast Corp. Class A 26,897,076 1,642,873 McDonald's Corp. 9,967,929 1,252,769 Starbucks Corp. 16,342,182 975,628 NIKE Inc. Class B 14,924,889 917,433 Lowe's Cos. Inc. 10,118,139 766,449 * Priceline Group Inc. 548,620 707,149 Time Warner Cable Inc. 3,132,219 640,915 Time Warner Inc. 8,737,084 633,875 Ford Motor Co. 43,110,546 581,992 TJX Cos. Inc. 7,403,494 580,064 Target Corp. 6,659,403 547,936 General Motors Co. 15,522,805 487,882 * Netflix Inc. 4,727,816 483,325 Twenty-First Century Fox Inc. Class A 16,857,748 469,994 Yum! Brands Inc. 4,518,056 369,803 * O'Reilly Automotive Inc. 1,074,352 294,007 Johnson Controls Inc. 7,165,858 279,253 Dollar General Corp. 3,216,106 275,299 * AutoZone Inc. 333,919 266,030 Carnival Corp. 4,981,433 262,870 Ross Stores Inc. 4,477,119 259,225 CBS Corp. Class B 4,662,850 256,876 L Brands Inc. 2,815,605 247,238 VF Corp. 3,753,915 243,104 Delphi Automotive plc 3,067,873 230,152 Omnicom Group Inc. 2,648,490 220,434 * Dollar Tree Inc. 2,595,568 214,031 * Under Armour Inc. Class A 2,008,093 170,347 Genuine Parts Co. 1,652,752 164,217 Viacom Inc. Class B 3,829,903 158,098 * Chipotle Mexican Grill Inc. Class A 332,109 156,413 Starwood Hotels & Resorts Worldwide Inc. 1,863,716 155,490 Royal Caribbean Cruises Ltd. 1,874,567 153,996 Whirlpool Corp. 853,728 153,961 Macy's Inc. 3,430,102 151,233 Marriott International Inc. Class A 2,101,516 149,586 Expedia Inc. 1,309,880 141,231 * Mohawk Industries Inc. 703,112 134,224 Tractor Supply Co. 1,475,432 133,468 ^ Newell Rubbermaid Inc. 2,953,780 130,823 Advance Auto Parts Inc. 810,575 129,968 Mattel Inc. 3,758,543 126,362 Coach Inc. 3,069,807 123,069 Hanesbrands Inc. 4,329,694 122,703 * Michael Kors Holdings Ltd. 1,983,439 112,977 *,^ CarMax Inc. 2,163,570 110,558 DR Horton Inc. 3,637,939 109,975 Signet Jewelers Ltd. 879,197 109,047 Harley-Davidson Inc. 2,034,243 104,418 Interpublic Group of Cos. Inc. 4,445,230 102,018 Best Buy Co. Inc. 3,114,319 101,028 Hasbro Inc. 1,241,668 99,458 Kohl's Corp. 2,098,330 97,803 Goodyear Tire & Rubber Co. 2,955,668 97,478 Lennar Corp. Class A 1,991,102 96,290 Wyndham Worldwide Corp. 1,243,653 95,052 BorgWarner Inc. 2,416,810 92,805 Tiffany & Co. 1,233,106 90,485 * Bed Bath & Beyond Inc. 1,808,266 89,762 PVH Corp. 903,353 89,486 Darden Restaurants Inc. 1,275,806 84,586 ^ Wynn Resorts Ltd. 899,910 84,079 * TripAdvisor Inc. 1,259,338 83,746 ^ Nordstrom Inc. 1,419,277 81,197 Cablevision Systems Corp. Class A 2,459,859 81,175 Staples Inc. 7,138,424 78,737 Gap Inc. 2,501,419 73,542 Leggett & Platt Inc. 1,498,811 72,542 * Discovery Communications Inc. 2,630,746 71,030 Harman International Industries Inc. 783,689 69,780 News Corp. Class A 5,397,227 68,923 H&R Block Inc. 2,608,281 68,911 Scripps Networks Interactive Inc. Class A 1,048,706 68,690 PulteGroup Inc. 3,504,068 65,561 Ralph Lauren Corp. Class A 642,602 61,857 TEGNA Inc. 2,428,804 56,980 Garmin Ltd. 1,301,292 52,000 * Discovery Communications Inc. Class A 1,659,209 47,503 * AutoNation Inc. 817,838 38,177 ^ GameStop Corp. Class A 1,152,156 36,558 * Urban Outfitters Inc. 959,727 31,757 Twenty-First Century Fox Inc. 283,614 7,998 Consumer Staples (10.4%) Procter & Gamble Co. 29,323,790 2,413,641 Coca-Cola Co. 43,076,506 1,998,319 Philip Morris International Inc. 17,128,425 1,680,470 PepsiCo Inc. 15,979,473 1,637,576 Altria Group Inc. 21,646,071 1,356,343 CVS Health Corp. 12,144,595 1,259,759 Wal-Mart Stores Inc. 17,345,814 1,188,015 Walgreens Boots Alliance Inc. 9,541,977 803,816 Costco Wholesale Corp. 4,860,221 765,874 Colgate-Palmolive Co. 9,871,098 697,393 Mondelez International Inc. Class A 17,347,024 695,963 Kimberly-Clark Corp. 3,990,839 536,808 Kraft Heinz Co. 6,567,058 515,908 Reynolds American Inc. 9,142,993 459,984 General Mills Inc. 6,552,649 415,110 Kroger Co. 10,764,459 411,740 Constellation Brands Inc. Class A 1,944,368 293,775 Sysco Corp. 5,804,508 271,245 Archer-Daniels-Midland Co. 6,581,015 238,957 Estee Lauder Cos. Inc. Class A 2,453,143 231,356 * Monster Beverage Corp. 1,659,935 221,402 Tyson Foods Inc. Class A 3,239,881 215,970 ConAgra Foods Inc. 4,799,015 214,132 Kellogg Co. 2,787,714 213,399 Molson Coors Brewing Co. Class B 2,032,150 195,452 Dr Pepper Snapple Group Inc. 2,071,025 185,191 Clorox Co. 1,430,999 180,392 Mead Johnson Nutrition Co. 2,061,169 175,137 JM Smucker Co. 1,323,102 171,792 Hershey Co. 1,585,555 146,014 Church & Dwight Co. Inc. 1,433,935 132,180 Hormel Foods Corp. 2,987,600 129,184 Campbell Soup Co. 1,987,809 126,802 McCormick & Co. Inc. 1,272,642 126,602 Coca-Cola Enterprises Inc. 2,312,035 117,313 Whole Foods Market Inc. 3,588,395 111,635 Brown-Forman Corp. Class B 1,110,924 109,393 Energy (6.7%) Exxon Mobil Corp. 45,906,755 3,837,346 Chevron Corp. 20,818,454 1,986,080 Schlumberger Ltd. 13,855,780 1,021,864 Occidental Petroleum Corp. 8,446,405 577,987 ConocoPhillips 13,669,943 550,489 Phillips 66 5,184,518 448,927 EOG Resources Inc. 6,072,941 440,774 Kinder Morgan Inc. 20,228,059 361,273 Halliburton Co. 9,488,407 338,926 Valero Energy Corp. 5,199,815 333,516 Anadarko Petroleum Corp. 5,620,497 261,747 Pioneer Natural Resources Co. 1,804,878 254,018 Spectra Energy Corp. 7,423,065 227,146 Marathon Petroleum Corp. 5,842,082 217,209 Baker Hughes Inc. 4,840,267 212,149 Apache Corp. 4,181,916 204,119 Devon Energy Corp. 5,641,073 154,791 Hess Corp. 2,927,275 154,121 Noble Energy Inc. 4,740,633 148,903 * Concho Resources Inc. 1,427,540 144,239 * Cameron International Corp. 2,118,065 142,016 National Oilwell Varco Inc. 4,154,241 129,197 Williams Cos. Inc. 7,545,302 121,253 EQT Corp. 1,761,166 118,456 Cabot Oil & Gas Corp. 5,063,586 114,994 Tesoro Corp. 1,315,912 113,182 Columbia Pipeline Group Inc. 4,420,033 110,943 Marathon Oil Corp. 9,325,923 103,891 Cimarex Energy Co. 1,048,187 101,957 * Newfield Exploration Co. 2,190,255 72,826 ^ Helmerich & Payne Inc. 1,193,995 70,111 ONEOK Inc. 2,321,387 69,317 * FMC Technologies Inc. 2,511,400 68,712 ^ Range Resources Corp. 1,874,720 60,703 Murphy Oil Corp. 1,787,624 45,030 *,^ Southwestern Energy Co. 4,307,476 34,761 ^ Transocean Ltd. 3,783,567 34,582 ^ Chesapeake Energy Corp. 5,719,806 23,566 ^ Diamond Offshore Drilling Inc. 705,479 15,330 California Resources Corp. 313,419 323 Financials (15.6%) * Berkshire Hathaway Inc. Class B 19,573,010 2,777,019 Wells Fargo & Co. 51,071,237 2,469,805 JPMorgan Chase & Co. 40,574,304 2,402,810 Bank of America Corp. 114,153,694 1,543,358 Citigroup Inc. 32,593,162 1,360,764 US Bancorp 18,048,220 732,577 Simon Property Group Inc. 3,421,207 710,550 American International Group Inc. 12,709,582 686,953 Goldman Sachs Group Inc. 4,343,109 681,781 Chubb Ltd. 5,095,907 607,177 American Express Co. 9,061,339 556,366 MetLife Inc. 12,126,964 532,859 American Tower Corporation 4,681,662 479,262 BlackRock Inc. 1,394,180 474,816 PNC Financial Services Group Inc. 5,534,270 468,033 Public Storage 1,626,541 448,649 Bank of New York Mellon Corp. 11,881,117 437,581 Morgan Stanley 16,871,330 421,952 Capital One Financial Corp. 5,824,079 403,667 Travelers Cos. Inc. 3,260,755 380,563 Charles Schwab Corp. 13,281,689 372,153 CME Group Inc. 3,740,924 359,316 Prudential Financial Inc. 4,930,159 356,056 Marsh & McLennan Cos. Inc. 5,761,872 350,264 Crown Castle International Corp. 3,689,699 319,159 Aon plc 2,985,563 311,842 Intercontinental Exchange Inc. 1,314,227 309,027 Equity Residential 4,036,448 302,855 Aflac Inc. 4,642,785 293,145 McGraw Hill Financial Inc. 2,932,626 290,271 AvalonBay Communities Inc. 1,514,483 288,055 BB&T Corp. 8,627,426 287,034 Allstate Corp. 4,181,810 281,729 ^ Welltower Inc. 3,925,867 272,220 Weyerhaeuser Co. 8,726,208 270,338 * Synchrony Financial 9,217,448 264,172 State Street Corp. 4,421,880 258,768 Prologis Inc. 5,801,040 256,290 Equinix Inc. 761,650 251,885 Ventas Inc. 3,715,117 233,904 Discover Financial Services 4,578,646 233,145 Progressive Corp. 6,459,406 226,983 Boston Properties Inc. 1,697,862 215,764 Hartford Financial Services Group Inc. 4,384,937 202,058 T. Rowe Price Group Inc. 2,743,368 201,528 SunTrust Banks Inc. 5,582,371 201,412 M&T Bank Corp. 1,759,468 195,301 General Growth Properties Inc. 6,437,894 191,399 Vornado Realty Trust 1,959,595 185,045 Willis Towers Watson plc 1,527,487 181,252 Moody's Corp. 1,874,395 180,992 Ameriprise Financial Inc. 1,867,774 175,589 Realty Income Corp. 2,768,211 173,041 Essex Property Trust Inc. 723,084 169,100 HCP Inc. 5,146,153 167,662 * Berkshire Hathaway Inc. Class A 759 162,009 Franklin Resources Inc. 4,127,239 161,169 Northern Trust Corp. 2,379,311 155,060 Fifth Third Bancorp 8,658,049 144,503 Invesco Ltd. 4,603,105 141,638 Host Hotels & Resorts Inc. 8,312,826 138,824 Kimco Realty Corp. 4,573,378 131,622 Extra Space Storage Inc. 1,382,436 129,202 Citizens Financial Group Inc. 5,834,695 122,237 Federal Realty Investment Trust 770,183 120,187 XL Group plc Class A 3,225,562 118,701 Principal Financial Group Inc. 2,991,580 118,018 UDR Inc. 2,953,046 113,781 Loews Corp. 2,960,429 113,266 Regions Financial Corp. 14,235,986 111,752 Macerich Co. 1,401,521 111,056 SL Green Realty Corp. 1,106,071 107,156 Cincinnati Financial Corp. 1,635,041 106,866 Lincoln National Corp. 2,663,548 104,411 KeyCorp 9,237,069 101,977 * Affiliated Managers Group Inc. 596,891 96,935 * CBRE Group Inc. Class A 3,214,560 92,644 Nasdaq Inc. 1,264,465 83,935 Huntington Bancshares Inc. 8,763,554 83,604 Unum Group 2,640,390 81,641 * E*TRADE Financial Corp. 3,125,100 76,534 Comerica Inc. 1,933,146 73,208 Apartment Investment & Management Co. 1,731,175 72,398 Iron Mountain Inc. 2,127,660 72,149 Torchmark Corp. 1,246,565 67,514 Leucadia National Corp. 3,669,807 59,341 Assurant Inc. 716,022 55,241 People's United Financial Inc. 3,431,775 54,668 Zions Bancorporation 2,251,620 54,512 Navient Corp. 3,789,569 45,361 Legg Mason Inc. 1,190,693 41,293 Health Care (14.2%) Johnson & Johnson 30,503,660 3,300,496 Pfizer Inc. 66,862,403 1,981,802 Merck & Co. Inc. 30,681,322 1,623,349 Gilead Sciences Inc. 15,111,211 1,388,116 UnitedHealth Group Inc. 10,510,239 1,354,770 Amgen Inc. 8,314,923 1,246,656 Bristol-Myers Squibb Co. 18,457,282 1,179,051 * Allergan plc 4,363,578 1,169,570 Medtronic plc 15,546,263 1,165,970 AbbVie Inc. 17,814,080 1,017,540 * Celgene Corp. 8,642,514 865,029 Eli Lilly & Co. 10,762,354 774,997 Abbott Laboratories 16,289,915 681,407 * Biogen Inc. 2,417,986 629,450 Thermo Fisher Scientific Inc. 4,381,706 620,406 * Express Scripts Holding Co. 7,378,267 506,813 Aetna Inc. 3,860,888 433,771 Anthem Inc. 2,886,208 401,154 McKesson Corp. 2,526,785 397,337 Cigna Corp. 2,827,242 388,011 Stryker Corp. 3,463,347 371,583 Becton Dickinson and Co. 2,341,561 355,496 * Alexion Pharmaceuticals Inc. 2,490,519 346,730 * Regeneron Pharmaceuticals Inc. 863,118 311,102 Baxalta Inc. 7,521,968 303,888 Humana Inc. 1,639,389 299,926 Cardinal Health Inc. 3,640,568 298,345 * Boston Scientific Corp. 14,905,110 280,365 * HCA Holdings Inc. 3,378,824 263,717 * Illumina Inc. 1,625,020 263,432 Baxter International Inc. 6,056,445 248,799 * Intuitive Surgical Inc. 413,214 248,362 Zoetis Inc. 5,056,191 224,141 * Vertex Pharmaceuticals Inc. 2,723,743 216,510 * Mylan NV 4,556,417 211,190 Zimmer Biomet Holdings Inc. 1,978,193 210,935 * Edwards Lifesciences Corp. 2,368,725 208,945 Perrigo Co. plc 1,618,431 207,046 AmerisourceBergen Corp. Class A 2,157,747 186,753 * Cerner Corp. 3,339,730 176,872 St. Jude Medical Inc. 3,135,218 172,437 CR Bard Inc. 815,104 165,197 DENTSPLY SIRONA Inc. 2,667,200 164,380 * Henry Schein Inc. 905,806 156,369 Agilent Technologies Inc. 3,623,224 144,385 * DaVita HealthCare Partners Inc. 1,831,199 134,373 * Laboratory Corp. of America Holdings 1,124,239 131,682 Universal Health Services Inc. Class B 999,106 124,609 * Waters Corp. 897,379 118,382 * Centene Corp. 1,877,529 115,599 Quest Diagnostics Inc. 1,574,468 112,496 * Hologic Inc. 2,728,310 94,127 * Varian Medical Systems Inc. 1,055,698 84,477 * Mallinckrodt plc 1,237,048 75,806 * Endo International plc 2,259,733 63,611 PerkinElmer Inc. 1,213,577 60,024 Patterson Cos. Inc. 923,273 42,960 * Tenet Healthcare Corp. 1,089,882 31,530 Industrials (10.1%) General Electric Co. 103,146,233 3,279,019 3M Co. 6,689,296 1,114,637 Honeywell International Inc. 8,505,891 953,085 Boeing Co. 6,885,517 874,047 United Technologies Corp. 8,600,655 860,926 United Parcel Service Inc. Class B 7,631,161 804,859 Union Pacific Corp. 9,354,297 744,134 Lockheed Martin Corp. 2,904,972 643,451 Danaher Corp. 6,610,456 627,068 Caterpillar Inc. 6,431,368 492,257 FedEx Corp. 2,830,875 460,640 General Dynamics Corp. 3,230,158 424,346 Delta Air Lines Inc. 8,597,582 418,530 Raytheon Co. 3,301,973 404,921 Northrop Grumman Corp. 1,998,192 395,442 Emerson Electric Co. 7,102,100 386,212 Illinois Tool Works Inc. 3,619,113 370,742 Eaton Corp. plc 5,072,757 317,352 Southwest Airlines Co. 7,053,385 315,992 Norfolk Southern Corp. 3,296,477 274,432 CSX Corp. 10,646,896 274,158 American Airlines Group Inc. 6,665,852 273,367 Waste Management Inc. 4,581,604 270,315 Deere & Co. 3,311,353 254,941 * United Continental Holdings Inc. 3,973,767 237,870 PACCAR Inc. 3,884,720 212,455 Nielsen Holdings plc 4,001,170 210,702 Roper Technologies Inc. 1,117,271 204,204 Cummins Inc. 1,792,102 197,024 Stanley Black & Decker Inc. 1,684,031 177,177 Ingersoll-Rand plc 2,839,248 176,062 Tyco International plc 4,693,876 172,312 Parker-Hannifin Corp. 1,493,391 165,886 Rockwell Automation Inc. 1,453,399 165,324 ^ Fastenal Co. 3,189,571 156,289 Equifax Inc. 1,312,317 149,985 ^ WW Grainger Inc. 627,783 146,543 * Verisk Analytics Inc. Class A 1,705,519 136,305 Rockwell Collins Inc. 1,449,617 133,669 AMETEK Inc. 2,603,612 130,128 Republic Services Inc. Class A 2,632,158 125,422 * Stericycle Inc. 939,534 118,560 CH Robinson Worldwide Inc. 1,583,455 117,540 Masco Corp. 3,683,214 115,837 Dover Corp. 1,713,530 110,231 Pentair plc 2,016,821 109,433 Textron Inc. 2,997,586 109,292 Kansas City Southern 1,199,617 102,507 L-3 Communications Holdings Inc. 858,109 101,686 Snap-on Inc. 642,267 100,829 Expeditors International of Washington Inc. 2,012,927 98,251 Cintas Corp. 968,198 86,954 JB Hunt Transport Services Inc. 984,783 82,958 Fluor Corp. 1,535,605 82,462 Xylem Inc. 1,974,938 80,775 ADT Corp. 1,827,584 75,406 Allegion plc 1,062,352 67,682 Robert Half International Inc. 1,449,814 67,532 Flowserve Corp. 1,432,624 63,623 * United Rentals Inc. 1,005,585 62,537 * Jacobs Engineering Group Inc. 1,354,656 58,995 Pitney Bowes Inc. 2,117,504 45,611 Dun & Bradstreet Corp. 399,900 41,222 * Quanta Services Inc. 1,766,382 39,850 Ryder System Inc. 591,368 38,309 Information Technology (20.8%) Apple Inc. 61,291,354 6,680,145 Microsoft Corp. 87,432,657 4,828,906 * Facebook Inc. Class A 25,369,895 2,894,705 * Alphabet Inc. Class A 3,234,437 2,467,552 * Alphabet Inc. Class C 3,285,098 2,447,234 Intel Corp. 52,224,931 1,689,477 Visa Inc. Class A 21,216,585 1,622,644 Cisco Systems Inc. 55,631,802 1,583,837 International Business Machines Corp. 9,773,181 1,480,148 Oracle Corp. 34,834,888 1,425,095 MasterCard Inc. Class A 10,840,965 1,024,471 QUALCOMM Inc. 16,528,293 845,257 Accenture plc Class A 6,942,681 801,185 Texas Instruments Inc. 11,115,507 638,252 Broadcom Ltd. 4,100,307 633,497 EMC Corp. 21,530,018 573,775 * Adobe Systems Inc. 5,508,246 516,673 * salesforce.com inc 6,973,891 514,882 * PayPal Holdings Inc. 12,288,353 474,330 Automatic Data Processing Inc. 5,052,093 453,223 * Cognizant Technology Solutions Corp. Class A 6,726,855 421,774 * Yahoo! Inc. 9,629,049 354,445 Hewlett Packard Enterprise Co. 18,975,411 336,434 Intuit Inc. 2,838,975 295,282 * eBay Inc. 11,987,330 286,018 Applied Materials Inc. 12,499,296 264,735 Corning Inc. 12,301,736 256,983 TE Connectivity Ltd. 4,086,457 253,033 * Fiserv Inc. 2,464,324 252,790 HP Inc. 19,086,944 235,151 * Electronic Arts Inc. 3,414,490 225,732 Analog Devices Inc. 3,426,985 202,843 NVIDIA Corp. 5,649,938 201,307 Amphenol Corp. Class A 3,405,205 196,889 Fidelity National Information Services Inc. 3,051,063 193,163 Paychex Inc. 3,551,169 191,799 Activision Blizzard Inc. 5,606,235 189,715 SanDisk Corp. 2,222,128 169,060 Skyworks Solutions Inc. 2,118,806 165,055 * Red Hat Inc. 2,018,850 150,425 * Autodesk Inc. 2,490,840 145,241 Lam Research Corp. 1,756,523 145,089 * Alliance Data Systems Corp. 655,082 144,118 * Citrix Systems Inc. 1,702,183 133,758 Xilinx Inc. 2,819,182 133,714 Motorola Solutions Inc. 1,753,707 132,756 Symantec Corp. 7,209,868 132,517 KLA-Tencor Corp. 1,720,835 125,294 Western Digital Corp. 2,573,207 121,558 * Micron Technology Inc. 11,468,355 120,074 Linear Technology Corp. 2,645,807 117,897 Xerox Corp. 10,525,158 117,461 ^ Seagate Technology plc 3,276,701 112,882 * Akamai Technologies Inc. 1,955,616 108,674 Microchip Technology Inc. 2,249,581 108,430 Harris Corp. 1,378,058 107,296 Western Union Co. 5,553,396 107,125 CA Inc. 3,271,063 100,716 Juniper Networks Inc. 3,890,994 99,259 *,^ VeriSign Inc. 1,064,848 94,282 Total System Services Inc. 1,863,370 88,659 NetApp Inc. 3,195,553 87,207 * F5 Networks Inc. 759,990 80,445 * Qorvo Inc. 1,422,449 71,706 * First Solar Inc. 843,792 57,774 FLIR Systems Inc. 1,520,713 50,108 CSRA Inc. 1,506,093 40,514 * Teradata Corp. 1,470,270 38,580 Materials (2.8%) Dow Chemical Co. 12,352,427 628,244 EI du Pont de Nemours & Co. 9,638,657 610,320 Monsanto Co. 4,863,232 426,700 Praxair Inc. 3,148,674 360,366 PPG Industries Inc. 2,948,876 328,770 Ecolab Inc. 2,944,918 328,417 LyondellBasell Industries NV Class A 3,822,068 327,092 Air Products & Chemicals Inc. 2,145,520 309,062 Sherwin-Williams Co. 866,987 246,805 International Paper Co. 4,545,067 186,529 Nucor Corp. 3,508,712 165,962 Newmont Mining Corp. 5,849,525 155,480 Vulcan Materials Co. 1,472,301 155,431 Freeport-McMoRan Inc. 13,838,379 143,089 ^ Alcoa Inc. 14,534,740 139,243 Eastman Chemical Co. 1,632,906 117,945 Martin Marietta Materials Inc. 711,038 113,418 Ball Corp. 1,566,592 111,682 WestRock Co. 2,806,123 109,523 Mosaic Co. 3,887,953 104,975 Sealed Air Corp. 2,167,314 104,053 Airgas Inc. 720,585 102,064 International Flavors & Fragrances Inc. 880,668 100,194 CF Industries Holdings Inc. 2,576,573 80,750 Avery Dennison Corp. 988,587 71,287 FMC Corp. 1,477,530 59,648 * Owens-Illinois Inc. 1,779,590 28,402 Telecommunication Services (2.8%) AT&T Inc. 68,000,182 2,663,567 Verizon Communications Inc. 45,035,731 2,435,532 CenturyLink Inc. 6,011,921 192,141 * Level 3 Communications Inc. 3,195,209 168,867 Frontier Communications Corp. 12,870,080 71,944 Utilities (3.4%) Duke Energy Corp. 7,611,872 614,126 NextEra Energy Inc. 5,093,214 602,731 Southern Co. 10,082,106 521,547 Dominion Resources Inc. 6,587,114 494,824 Exelon Corp. 10,169,162 364,666 American Electric Power Co. Inc. 5,428,294 360,439 PG&E Corp. 5,447,964 325,352 PPL Corp. 7,449,068 283,586 Sempra Energy 2,606,590 271,216 Public Service Enterprise Group Inc. 5,598,339 263,906 Edison International 3,601,674 258,924 Consolidated Edison Inc. 3,245,451 248,666 Xcel Energy Inc. 5,610,751 234,642 WEC Energy Group Inc. 3,489,354 209,605 Eversource Energy 3,506,364 204,561 DTE Energy Co. 1,984,083 179,877 FirstEnergy Corp. 4,683,218 168,455 Entergy Corp. 1,973,142 156,431 American Water Works Co. Inc. 1,967,813 135,641 Ameren Corp. 2,682,183 134,377 CMS Energy Corp. 3,063,965 130,035 SCANA Corp. 1,579,895 110,830 CenterPoint Energy Inc. 4,756,436 99,505 Pinnacle West Capital Corp. 1,227,089 92,118 AGL Resources Inc. 1,330,793 86,688 AES Corp. 7,292,857 86,056 NiSource Inc. 3,534,575 83,275 TECO Energy Inc. 2,603,269 71,668 NRG Energy Inc. 3,480,978 45,287 Total Common Stocks (Cost $129,860,413) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.495% 507,432,170 507,432 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.471% 8/10/16 15,000 14,976 4,5 Federal Home Loan Bank Discount Notes 0.516% 8/31/16 10,000 9,981 5,6 Freddie Mac Discount Notes 0.220% 4/15/16 25,000 24,998 5 United States Treasury Bill 0.386% 5/26/16 1,000 1,000 Total Temporary Cash Investments (Cost $558,382) Total Investments (100.0%) (Cost $130,418,795) Other Asset and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $185,821,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $192,025,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $25,371,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. Institutional Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 198,508,458 — — Temporary Cash Investments 507,432 50,955 — Futures Contracts—Liabilities 1 (966) — — Total 199,014,924 50,955 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Institutional Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 5,220 535,442 10,348 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $130,418,795,000. Net unrealized appreciation of investment securities for tax purposes was $68,648,050,000, consisting of unrealized gains of $74,737,931,000 on securities that had risen in value since their purchase and $6,089,881,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 18, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 18, 2016 VANGUARD INSTITUTIONAL INDEX FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 18, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
